                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 1 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                     Confidentiality   Dispute Confidentiality   Objections
  Number                                         Exhibit Number
       1        CMHC06-0000935   Expect to Use   EX0985           Life Help PACT Services
       2        CMHC06-0000940   Expect to Use   EX0988           2013 Community Mental Health Center Adult Services Data Survey
       3        CMHC06-0001007   Expect to Use   EX0989           Life Help Civil Commitment Policy and Procedures
       4        CMHC9-0001985    Expect to Use   EX0963           Program Distribution of Open Clients for FYE 12/31/2013
       5        CMHC9-0001999    Expect to Use   EX0964           Program Distribution of Open Clients for FYE 12/31/2017
       6        CMHC9-0002008    Expect to Use   EX0960           HBHS Service Rates dated 7/1/2016
       7        MHC-00000032     Expect to Use   EX0176           Notes from Meeting with Department of Mental Health, Aug. 11, 2015
                                                                  LIHTC and CHOICE Powerpoint Presentation - An Overview of How LIHTC and
      8         MHC-00000158     Expect to Use   EX0179           CHOICE Work Together
      9         MHC-00009572     Expect to Use   EX0163           Letter of Understanding, Aug. 29, 2014
      10        MHC-00011384     Expect to Use   EX0169           MS Olmstead Plan Model 3 for Integrated Supportive Housing
      11        MHC-00013185     Expect to Use                    FY2018 CHOICE Projected Production
                                                                  CHOICE Program State of MS Appropriations and Expenditures, Inception to Feb.
      12        MHC-00017482     Expect to Use   EX0174           2018
      13        MS-00001165      Expect to Use   EX0833           Optum 2015 Level of Care Guidelines                                                   CCO CONFIDENTIAL    Dispute Confidential
      14        MS-00001406      Expect to Use                    2018 Budget Request for Division of Medicaid
      15        MS-00001407      Expect to Use                    2019 Budget Request for Division of Medicaid
      16        MS-00001918      Expect to Use   EX0954           Region 8 Monthly Expense Reports and Cash Requests
      17        MS-00002218      Expect to Use   EX0987           Region IV Proposed Budget for Intensive Community Support Services
      18        MS-00002250      Expect to Use   EX0984           Region IV Proposed Budget for Mobile Crisis Response Teams
                                                                  Letter from Diana S. Mikula re notification of certification review at Weems Mental
      19        MS-00003605      Expect to Use   EX0155           Health Center, April 2017
      20        MS-00004265      Expect to Use   EX0953           DMH Services By Provider, June 2016
      21        MS-00004718      Expect to Use                    FY17 Fast Facts
      22        MS-00004792      Expect to Use                    PACT Team Cards
      23        MS-00004797      Expect to Use                    DMH Information Release - Mississippi Expands Pact Teams, May 5, 2014
      24        MS-00005093      Expect to Use   EX0436           Strategic Plan Progress Report, 4th Quarter 2013

      25        MS-00006052      Expect to Use   EX0152           Notes from Transformation Transfer Initiative (TTI) Grant Meeting, Dec. 2, 2014
      26        MS-00006203      Expect to Use   EX0058           Certified Peer Support Specialist Supervisor Survey, Nov. 24, 2014
      27        MS-00006284      Expect to Use                    Peer Review Updated, January - June 2017                                              PHI CONFIDENTIAL
      28        MS-00006499      Expect to Use   EX0665           Notes from NMSH Peer Bridger Regional Meeting, Oct. 18, 2016
                                                                  PACT Teams Update - Mississippi Expands Program of Assertive Community
      29        MS-00006996      Expect to Use                    Treatment Teams
      30        MS-00012533      Expect to Use                    Email from Laura Brown re CHOICE client numbers since inception
      31        MS-00012846      Expect to Use   EX0739           MUTEH CHOICE VI-SPDAT+DMHQ- Template - rev. 3-2016
      32        MS-00012894      Expect to Use   EX0743           CHOICE Task List form
                                                                  DMH letter to Partners to End Homelessness CoC re 2-day SOAR Stepping Stones to
      33        MS-00013139      Expect to Use   EX0057           Recovery (SSR) training

      34        MS-00013245      Expect to Use   EX0033           FY16 end of year highlights re improving access to housing for persons with SMI
      35        MS-00013300      Expect to Use   EX0142           FY17 Program Performance Indicators and Measures
      36        MS-00013302      Expect to Use   EX0898           FY17-FY19 Feedback Report
      37        MS-00013454      Expect to Use   EX0044           FY14 Goal 3 Action Plan and Performance Indicators template
      38        MS-00013527      Expect to Use                    Mid-Year Data Supporting Documentation
                                                                  Notes from DMH Strategic Plan, Goals and Objectives Draft Review Meeting, Feb. 5,
      39        MS-00013668      Expect to Use                    2009
      40        MS-00013984      Expect to Use                    FY12 Strategic Plan Goals Revision Survey Results
      41        MS-00014108      Expect to Use                    Barriers to funding community based services
      42        MS-00014240      Expect to Use                    Ideal System Model description
      43        MS-00014321      Expect to Use   EX0041           Goal 4 Strategies and Team Members


Page 1 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 2 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                   Document Description                                    Confidentiality   Dispute Confidentiality              Objections
  Number                                         Exhibit Number


                                                                   Gaps in Services Identified by the Community Mental Health Centers, presented to
      44        MS-00014859      Expect to Use                     BMH Strategic Planning and Best Practices Committee, Nov. 17, 2011
                                                                   SWOT-2- Weaknesses - Internal factors which hinder DHM's ability to accomplish its
      45        MS-00014902      Expect to Use                     mission
      46        MS-00015020      Expect to Use   EX0128            TAC Services Report
      47        MS-00015331      Expect to Use                     Letter to Angela Ladner regarding DMH's funding of community services
      48        MS-00016868      Expect to Use                     SWOT Strengths, Weaknesses, Opportunities and Threats
      49        MS-00016998      Expect to Use                     DMH draft report re weaknesses
      50        MS-00017002      Expect to Use                     SWOT-DREAM discussion of mental healthcare
      51        MS-00017248      Expect to Use                     DMH Fact Facts, Nov. 15, 2016
      52        MS-00017704      Expect to Use                     DMH White Paper Highlights - October 2017 update
      53        MS-00017859      Expect to Use                     DMH Central Office Five-Year Strategic Plan, Fiscal Years 2017-2021
      54        MS-00018444      Expect to Use   EX0075            E-2 North Group Schedule Effective 10/18/16, revised
                                                                   Email from Marc Lewis re Recommended standardized communication process
      55        MS-00018737      Expect to Use   EX0674            with CSUs

      56        MS-00019111      Expect to Use   EX0193 / EX0696 MSH Policy 000-24-ATT G: Discharge Advisory Committee, Aug. 2013
                                                 BUSBY-004 /
      57        MS-00019113      Expect to Use   EX1060          MSH Policy 210-14: Discharge of Patient, Aug. 2013
                                                                 MSH Policy: SOC 280-300: Discharge Planning Coordination Social Services Policies,
      58        MS-00019114      Expect to Use   BUSBY-008       Jan. 2015
      59        MS-00019118      Expect to Use   EX0700          MSH Policy 000-24 ATT F: Utilization Review Committee, Aug. 2013
      60        MS-00019161      Expect to Use   EX0068          Utilization Review Committee Meeting Notes, May 28, 2015                               PHI CONFIDENTIAL                             Relevance, contrary to CMO
      61        MS-00019163      Expect to Use   BUSBY-001       Utilization Review Committee Meeting Minutes, July 30, 2015                            PHI CONFIDENTIAL                             Relevance, contrary to CMO
                                                 BUSBY-002 /
      62        MS-00019164      Expect to Use   EX0701          Utilization Review Committee Meeting Minutes, Aug. 27, 2015                            PHI CONFIDENTIAL                             Relevance, contrary to CMO
                                                 BUSBY-009 /
      63        MS-00019177      Expect to Use   EX0196 / EX0702 Utilization Review Meeting Minutes, Dec. 20, 2016                                      PHI CONFIDENTIAL                             Relevance, contrary to CMO

      64        MS-00019179      Expect to Use   EX0195 / EX0706   Utilization Review Committee Meeting Minutes, Aug. 17, 2017                          PHI CONFIDENTIAL                             Relevance, contrary to CMO
      65        MS-00019186      Expect to Use   EX0921            Mississippi State Hospital FY17 Budget Request
      66        MS-00019232      Expect to Use   EX1041            Mississippi State Hospital Cost Report for Year Ended June 30, 2014
      67        MS-00019233      Expect to Use   EX0703            B63 Census History beginning 2015
      68        MS-00019236      Expect to Use   EX0917            FY17 MSH Cost Report
      69        MS-00019309      Expect to Use   EX0184            MSH 2016 Medical Psychiatry Unit Program Manual
      70        MS-00019689      Expect to Use   EX1059            MSH FY2017 Plan for Professional Services
      71        MS-00019983      Expect to Use   EX0063            MSH FY2017 Strategic Plan Report
                                                                   MSH Psychological Services - Doctoral Internship Program, Licensed Staffing, and
      72        MS-00020215      Expect to Use   EX0201            Related Data, Feb. 25, 2015
      73        MS-00021798      Expect to Use   EX0262            NMSH Medical Record Statistical Report, June 2017
      74        MS-00021881      Expect to Use   EX0268            NMSH Family Education and Support information packet
      75        MS-00021954      Expect to Use   EX0387            SMSH Waiting List/Census for September 2017                                          PHI CONFIDENTIAL

                                                 EX0396 / EX0397
      76        MS-00021959      Expect to Use   / EX0398        SMSH Pharmacy Services Plans, June 2017

      77        MS-00021960      Expect to Use   EX0391 / EX0393   SMSH Policy 210-51: Verbal/Telephone Orders
      78        MS-00021961      Expect to Use   EX0399            SMSH Policy 700.7: Medication Administration
      79        MS-00021994      Expect to Use   EX0668            SMSH Service Data Reports FY 2011-FY 2017
      80        MS-00021995      Expect to Use   EX0394            SMSH POL 110-05: Admission Policy


Page 2 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 3 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                          United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                    Document Description                                      Confidentiality        Dispute Confidentiality   Objections
  Number                                         Exhibit Number


      81        MS-00022000      Expect to Use   EX0357           SMSH - Bridging the Gap between Inpatient and Outpatient Care meeting agendas
      82        MS-00022001      Expect to Use   EX0392           SMSH Bridging the Gap information release, Aug. 24, 2017
                                                                  OPTUM 2016 Behavioral Quality Management and Improvement Program
      83        MS-00022377      Expect to Use   EX1005           Evaluation                                                                           Confidential - Defendants    Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      84        MS-00022390      Expect to Use   EX1003           Optum Level of Care Guidelines for Psychological Rehabilitation, revised Jan. 2016        CONFIDENTIAL            Dispute Confidential
                                                                  Managed Behavioral Health Facility Provider Agreement between Communicare
      85        MS-00022675      Expect to Use   EX1007           and Cenpatico Behavioral Health, effective Dec. 1, 2012                              Confidential - Defendants    Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      86        MS-00022717      Expect to Use   EX1009           Cenpatico 2016 Clinical Program Evaluation                                                CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      87        MS-00022722      Expect to Use   EX1017           Cenpatico Mississippi CSU (Crisis Residential Training) April 2014                        CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      88        MS-00022723      Expect to Use   EX1016           Mississippi Community based Services H2011: Crisis Intervention Services                  CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      89        MS-00022724      Expect to Use   EX1018           InterQual MNC Criteria: Residential Crisis                                                CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      90        MS-00022743      Expect to Use   EX1014           Mississippi Community Based Services T1017: Targeted Case Management (Adult)              CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                           Defendants;CCO
      91        MS-00022754      Expect to Use   EX1015           Mississippi Community Based Services H0036: Community Supportive Services                 CONFIDENTIAL            Dispute Confidential
                                                                                                                                                             Confidential -
                                                                                                                                                            Defendants;PHI
      92        MS-00022851      Expect to Use   EX0038           B2R Initial Referall for DY, Dec. 5, 2013                                                 CONFIDENTIAL

      93        MS-00022893      Expect to Use   EX1011           Letter to Cenpatico Providers re compliance with MHPAEA                              Confidential - Defendants    Dispute Confidential
                                                                  Meeting notes from MSCAN meeting re expansion services MSCAN and Mental
      94        MS-00022923      Expect to Use   EX1002           Health, Aug. 10, 2012                                                                Confidential - Defendants    Dispute Confidential
                                                                                                                                                             Confidential -
                                                                  MSCAN Program Contract with United Healthcare of Mississippi, Inc., dated Nov.            Defendants;PHI
      95        MS-00022934      Expect to Use   EX0855           30, 2015                                                                                  CONFIDENTIAL            Dispute Confidential

      96        MS-00023140      Expect to Use   EX0125           Approved SPA 2012-003 Attachments                                              Confidential - Defendants          Dispute Confidential
                                                                                                                                                       Confidential -
                                                                                                                                                     Defendants;CCO
      97        MS-00023142      Expect to Use   EX1010          Cenpatico 2017 Utilization Management Program Agreement                              CONFIDENTIAL                  Dispute Confidential
                                                                                                                                                       Confidential -
                                                                 MSCAN Medicaid Behavioral Health Covered Services and Authorization Guidelines,     Defendants;CCO
      98        MS-00023143      Expect to Use   EX0835 / EX1006 revised June 22, 2017                                                                CONFIDENTIAL                  Dispute Confidential

      99        MS-00023150      Expect to Use   EX0836           Behavioral and Mental Health Clinical Guideline Changes Effective Dec. 1, 2013       Confidential - Defendants    Dispute Confidential

     100        MS-00023152      Expect to Use   EX0127           Mississippi ACT/PACT Team Guideline, effective April 1, 2012                         Confidential - Defendants    Dispute Confidential

     101        MS-00023155      Expect to Use   EX0843           Psychosocial Rehabilitation (PSR) Guideline, effective April 16, 2009                Confidential - Defendants    Dispute Confidential

Page 3 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 4 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                          Confidentiality        Dispute Confidentiality   Objections
  Number                                         Exhibit Number
     102        MS-00023197      Expect to Use   EX0902           EMSH Interrogatory 5, revised Jan. 2, 2018
     103        MS-00023211      Expect to Use   EX0677           Interrogatory 5 - Licensed Bed Capacity
     104        MS-00023222      Expect to Use   EX0113           Interrogatory 5 Template, revised Jan. 2, 2018
                                                                  Letter to Diana Mikula enclosing supporting documentation from Horne, LLP
     105        MS-00023249      Expect to Use   EX0918           regarding Cost per Patient Per Day, Dec. 9, 2015                                       Confidential - Defendants    Dispute Confidential
     106        MS-00023661      Expect to Use                    Email from Wendy Bailey attaching examples of strategic plans
     107        MS-00023662      Expect to Use   EX0890           Boswell Regional Center Five Year Strategic Plan Fiscal Years 2016-2020
     108        MS-00023816      Expect to Use   EX0995           Email from Debbie Ferguson attaching handouts from presentation to DOJ
     109        MS-00023817      Expect to Use   EX0995           DOJ Work Sheet (self-assessment form)
     110        MS-00023818      Expect to Use   EX0995           DOJ in-service handout
     111        MS-00023890      Expect to Use                    Email from Debbie Ferguson attaching Comprehensive 5-Yr Strategic Plan
     112        MS-00024745      Expect to Use   EX0428           Email from Marc Lewis re FW: December Executive Staff Meeting
     113        MS-00024812      Expect to Use                    Email from Wendy Bailey attaching FY16 End of Year Progress Reports
     114        MS-00024813      Expect to Use                    DMH FY16 End of Year Progress Report Highlights
     115        MS-00024814      Expect to Use   EX0741           FY16-FY18 End of Year Progress Report

     116        MS-00024904      Expect to Use                    House Position on Impact for DMH Services on Senate Appropriation Bill 2888
                                                                  Email from Clint Ashley attaching agenda and correspondence for the DMH
     117        MS-00025603      Expect to Use                    September board meeting
     118        MS-00025604      Expect to Use                    Memo from Diana Mikula re September 17, 2015 Board Meeting
                                                                  Community Mental Health Services FY 2016-2017 State Plan (Block Grant
     119        MS-00025804      Expect to Use   EX0173           Application)
     120        MS-00025805      Expect to Use   EX0124           DMH FY17-FY19 Strategic Plan
     121        MS-00026367      Expect to Use   EX0266           Minutes from CMHC Meeting, May 9, 2012
     122        MS-00026373      Expect to Use   EX0280           Email from Debra Wuichet attaching Strategic Plan presentation
     123        MS-00026374      Expect to Use   EX0280           Strategic Plan: Focus on Employment Services presentation
     124        MS-00026392      Expect to Use   EX0272           NMSH Licensed Professional Staff meeting minutes, April 19, 2012
     125        MS-00026409      Expect to Use                    Email from Debra Wuichet attaching Focus PowerPoint presentation
     126        MS-00026410      Expect to Use                    Transitioning Nursing Home Individuals to Community Setting presentation
     127        MS-00026422      Expect to Use   EX0277           Email from Kristin Merritte attaching revised Focus presentation

     128        MS-00026423      Expect to Use   EX0277           Transitioning Nursing Home Individuals to Community Setting, revised presentation
     129        MS-00026490      Expect to Use   EX0267           CMHC meeting minutes, Nov. 16, 2016
     130        MS-00026495      Expect to Use   EX0362           Email from Sherry Hollow re Choice Voucher referrals
     131        MS-00026498      Expect to Use   EX0263           NMSH Patient Orientation Information
     132        MS-00026555      Expect to Use   EX0270           NMSH Licensed Professional Staff meeting minutes, April 21, 2011
     133        MS-00026559      Expect to Use   EX0271           NMSH Licensed Professional Staff meeting minutes, July 21, 2011
     134        MS-00026576      Expect to Use   EX0265           CMHC Meeting Minutes, Feb. 15, 2012
                                                                  Email from Paul Callens attaching Person-Centered Planning Discharge Practices 6
     135        MS-00026846      Expect to Use   EX0678           Month Update at MH Programs
     136        MS-00026847      Expect to Use   EX0678           FY15-FY17 Strategic Plan Update Person-Centered Discharge Practices
                                                                  Email from Debbie Hall attaching draft of NMSH Strategic Plan for Fiscal Years 2018-
     137        MS-00027223      Expect to Use   EX0481           2022
     138        MS-00027224      Expect to Use   EX0481           Draft NMSH Five-Year Strategic Plan for Fiscal Years 2018 through 2022
     139        MS-00027271      Expect to Use   EX0479           NMSH Pharmacy Department Plan for Professional Services
     140        MS-00027293      Expect to Use   EX0682           Email from Paul Callens attaching explanations for the End of Year Report
     141        MS-00027294      Expect to Use   EX0682           Explanation for Readmissions exceptions on FY16 Strategic Plan
     142        MS-00027295      Expect to Use   EX0682           NMSH Performance Monitor for Readmission form
     143        MS-00027355      Expect to Use   EX0282           NMSH Five-Year Strategic Plan for Fiscal Year 2019 through 2023
     144        MS-00027920      Expect to Use                    Email from Paul Callen attaching financial spending data for AG Hood
     145        MS-00029959      Expect to Use   EX0114           Email from Joe Rials attaching LBO Current Impact Summary
     146        MS-00029960      Expect to Use   EX0114           Impact: Legislative Budget Recommendation FY 2018 to DMH

Page 4 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 5 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                         United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                   Document Description                                   Confidentiality   Dispute Confidentiality   Objections
  Number                                         Exhibit Number
     147        MS-00030393      Expect to Use   EX0259            NMSH Social Work Department Plan for Professional Services, FY 2017

     148        MS-00031282      Expect to Use   EX0116            Email from Wendy Bailey attaching rebuttal document with DMH comments
     149        MS-00031340      Expect to Use   EX0034            Mississippi State Board of Mental Health meeting minutes, April 20, 2017

     150        MS-00031659      Expect to Use   EX0062 / EX0199   Email from Kathy Denton attaching FY17 MSH Strategic Plan
     151        MS-00031660      Expect to Use   EX0199            MSH FY 2017 Comprehensive Strategic Plan
     152        MS-00031833      Expect to Use   EX0045            DMH FY15 - FY17 Mid-Year Progress Report, revised Jan. 15, 2015
     153        MS-00032171      Expect to Use   EX0916            Email from Katie Storr attaching FY 2016 MSH Budget Request

     154        MS-00032259      Expect to Use   EX0066 / EX0192 Email from Jackie Fleming attaching Reducing readmission to MSH report

     155        MS-00032260      Expect to Use   EX0067 / EX0192 Reducing Readmissions to MSH presentation
                                                                 Email from James G. Chastain attaching materials for the December Executive Staff
     156        MS-00032477      Expect to Use   EX0197          Meeting

     157        MS-00032861      Expect to Use   EX0690            Letter from Diana Mikula re DMH follow-up to the June 10, 2014 PEER Report
     158        MS-00032921      Expect to Use   EX0008            Email from James Chastain re CSU service budget for Hinds County
     159        MS-00033072      Expect to Use   EX0870            Summary of HB 1525 (commitment) and HB 1049 (crisis intervention)
     160        MS-00033141      Expect to Use   EX0683            DMH FY 17 - FY 19 Strategic Plan Mid-Year Progress Report

     161        MS-00033466      Expect to Use   EX0672            Email from James Chastain attaching FY 19 Streamlining Activities compilation
     162        MS-00033467      Expect to Use   EX0672            DMH FY'19 Streamlining Activities chart
                                                                   A Statewide Approach for Integrated Supported Housing in Mississippi, October
     163        MS-00035300      Expect to Use   EX0442            2014
     164        MS-00035904      Expect to Use   EX0578            Email from Lynn Garrett re DMH FY19 Streamlining Activities

     165        MS-00036869      Expect to Use   EX0899            Email from Courtney Pitts attaching materials for the P&P meeting, April 20, 2017
     166        MS-00037829      Expect to Use   EX0080            EMSH Social Services meeting minutes, Nov. 5, 2014
     167        MS-00037850      Expect to Use   EX0081            EMSH Social Services meeting minutes, April 2, 2014

     168        MS-00038338      Expect to Use   EX0901            Email from Charles Carlisle attaching Person-Centered Planning Discharge Practices
     169        MS-00038339      Expect to Use   EX0901            FY15-FY17 Strategic Plan Update Person-Centered Discharge Practices
                                                                   Email from Courtney Pitts attaching Policy 212-06 - Transition Planning and
     170        MS-00040373      Expect to Use   EX0073            Aftercare
                                                 EX0073-B /
     171        MS-00040374      Expect to Use   EX0074            Policy 212-06 - Transition Planning & Aftercare Services
     172        MS-00040431      Expect to Use   EX0097            Policy 212-09 - Aftercare Referrals (draft)
     173        MS-00040471      Expect to Use   EX0096            EMSH Policy 205-28 - Medication Reconciliation
     174        MS-00040616      Expect to Use   EX0095            EMSH Policy 212-37 - Discharge Procedures
     175        MS-00040902      Expect to Use                     EMSH Policy 212-06 - Transition Planning & Aftercare Services
     176        MS-00041134      Expect to Use   EX0104            EMSH Policy 103-09 - Individuals Receiving Services (IRS)
                                                                   Email from Charles Carlisle attaching materials for the December Executive Staff
     177        MS-00042105      Expect to Use   EX0903            Meeting
     178        MS-00043821      Expect to Use   EX0149            Email from Brent Hurley attaching AMAP forms
     179        MS-00043822      Expect to Use   EX0149            AMAP Team Case Summary Form
     180        MS-00043823      Expect to Use   EX0149            DMH Adult Map (AMAP) Team Billing Guidelines Form
     181        MS-00043897      Expect to Use   EX0040            Email from Andrew Day re Adult Services Grants
     182        MS-00043898      Expect to Use   EX0040            Adult Community Services Grants for FY17.xlsx
     183        MS-00043987      Expect to Use   EX0157            Email from Brent Hurley attaching Region 15 PACT Review form

     184        MS-00043988      Expect to Use   EX0157            Programs of Assertive Community Treatment (PACT) Review Form for Region 15

Page 5 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 6 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                   Confidentiality   Dispute Confidentiality   Objections
  Number                                         Exhibit Number
                                                                  Email from Veronica Vaughn attaching CABHI Enhancement Supported
     185        MS-00045250      Expect to Use                    Employment RFP FY16
     186        MS-00045251      Expect to Use                    CABHI Enhancement Supported Employment RFP for FY16
     187        MS-00045446      Expect to Use   EX0747           Email from Eric Wilson re Access to Open Doors HMIS system database
     188        MS-00045500      Expect to Use   EX0735           Email from Veronica Vaughn attaching MH4R quarterly reports
     189        MS-00045501      Expect to Use   EX0735           CABHI-States Quarterly Progress Report, April-June, 2015
     190        MS-00045503      Expect to Use   EX0735           Mississippi Special Needs Housing Council Meeting Agenda, June 25, 2015
     191        MS-00045505      Expect to Use   EX0735           2015.06.18 Housing Tasks Chart
     192        MS-00045662      Expect to Use   EX0039           Email from Veronica Vaughn attaching CABHI-States Quarterly Reports
     193        MS-00046185      Expect to Use   EX0260           NMSH Action Plan
     194        MS-00048874      Expect to Use   EX0856           Email from Jake Hutchins attaching Mississippi Prompts
     195        MS-00049074      Expect to Use   EX0037           Email from Kimela Smith attaching 2016-2017 State Plan
     196        MS-00049075      Expect to Use   EX0036           DMH Community Mental Health Services FY 2016-2017 State Plan

     197        MS-00049969      Expect to Use   EX0022 / EX0151 Email from Andrew Day attaching DMH Grant RFA's to Region 13
     198        MS-00049970      Expect to Use   EX0151          DMH Intensive Community Support Services Funding RFA
                                                                 DMH Bureau of Community Services Mobile Crisis Response Team (M-CeRT)
     199        MS-00049971      Expect to Use   EX0151          Funding Continuation Application Request
     200        MS-00049972      Expect to Use   EX0151          DMH Physician Services Funding RFA
     201        MS-00049973      Expect to Use   EX0151          DMH CMHS Mental Health Purchase of Services RFA
     202        MS-00049974      Expect to Use   EX0151          DMH Crisis Stabilization Services Funding RFA
     203        MS-00050056      Expect to Use                   CSU Continuation RFA FY18

                                                                  Part III: Overview of Laws Regarding Voluntary/Involuntary Treatment of Patients
     204        MS-00050092      Expect to Use   EX0024           with Mental Illness, Intellectual Disability, or Substance Abuse in Mississippi
     205        MS-00050150      Expect to Use   EX0871           Email from Andrew Day attaching Update Community Services Grant Form
                                                                  CSU Monthly Data Report for Grenada Crisis Stabilization Unit / Region VI for May
     206        MS-00050178      Expect to Use   EX0006           2017
     207        MS-00050264      Expect to Use   EX0017           Email from Andrew Day re application for the new PACT site
                                                                  Position Justification for Andrew Day, Director of Division of Adult Community
     208        MS-00050287      Expect to Use   EX0003           Services
     209        MS-00050388      Expect to Use                    Email from Andrew Day re Remaining grant funds for PACT and Navigate
     210        MS-00050814      Expect to Use   EX0014           BCS Presentation
                                                                  Email from Sandra Parks re Information for Crisis Stabilization Units for Children
     211        MS-00051330      Expect to Use   EX0001           and Youth
     212        MS-00051995      Expect to Use                    Email from Samantha Minyard re PACT Grant question
     213        MS-00052655      Expect to Use   EX0016           Email from Andrew Day re Region 4 PACT Grant score
     214        MS-00052839      Expect to Use   EX0011           Email from Andrew Day re A & D Indigent Funds
     215        MS-00052866      Expect to Use   EX0020           Email from Nathan C. Powell re Denial of PACT service
                                                                  DMH News Release dated May 5, 2014 - Mississippi Works to Improve Crisis
     216        MS-00053133      Expect to Use   EX0004           Services
     217        MS-00053215      Expect to Use   EX0012           Email from Sandy Rogers attaching M-CeRT grant budget revision
                                                                  Email from Jerry Mayo attaching Comments to Funding Opportunity for Mobile
     218        MS-00053220      Expect to Use   EX0015           Crisis Teams
                                                                  Letter from Singing River Services re why they are not applying for the PACT Grant
     219        MS-00053671      Expect to Use   EX0018           Funding
     220        MS-00053746      Expect to Use   EX0013           Mobile Crisis Response Team Development application
     221        MS-00053904      Expect to Use   EX0028           Email from Andrew Day attaching Goal 2 of the DMH Strategic Plan
     222        MS-00054069      Expect to Use   EX0965           Email from Andrew Day re PACT Grant Use
                                                                  Suggested Additional or Expanded Services for SPBP Committee presentation,
     223        MS-00054384      Expect to Use   EX0026           October 2012
     224        MS-00056455      Expect to Use   EX0109           Email from Kelly Breland attaching LBO Workgroup Report

Page 6 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 7 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                       Confidentiality        Dispute Confidentiality   Objections
  Number                                         Exhibit Number


     225        MS-00056577      Expect to Use   EX0907           Email from Marc Lewis attaching Talking points for conference call with Mr. Barry
     226        MS-00056578      Expect to Use   EX0907           Talking points for conference call with Mr. Barry
     227        MS-00057328      Expect to Use                    Email from Marc Lewis re Feedback and attaching responses to questions

     228        MS-00057329      Expect to Use                    Marc Lewis responses to questions regarding waiting lists / access to services
     229        MS-00057410      Expect to Use                    CHOICE Program Coordination Meeting Agenda, April 11, 2016
     230        MS-00057536      Expect to Use                    Email to Ben Mokry re Gulf Coast Mental Health

     231        MS-00059584      Expect to Use   EX0119           Email from Glynn Kegley attaching DMH data survey and 2015 NASMHPD Study
                                                                  NASMHPD Report re FY 2015 Mississippi State Mental Health Agency Controlled
     232        MS-00059586      Expect to Use   EX0119           Mental Health Expenditures
     233        MS-00059672      Expect to Use   EX0950           Email from Kelly Breland re 2017a grant balances
     234        MS-00059673      Expect to Use   EX0951           Spreadsheet: 2017a Grant Balances
                                                                  Email from Marc Lewis attaching December Mental Health Strategic Planning
     235        MS-00063453      Expect to Use   EX0686           report

     236        MS-00063525      Expect to Use   EX0908           Email from Charles Carlisle re Kemper                                               Confidential - Defendants    Dispute Confidential
     237        MS-00063526      Expect to Use   EX0908           EMSH 2016 Proposal
     238        MS-00065873      Expect to Use   EX0704           Corrective Action Plan, February 2017
     239        MS-00067296      Expect to Use   EX0054           Email from Andrew Day available bed for patient                                        PHI CONFIDENTIAL
     240        MS-00072657      Expect to Use   EX0676           Email from Marc Lewis attaching NMSH Catchment Area

     241        MS-00072658      Expect to Use   EX0676           North Mississippi State Hospital Proposed Change in Hospital Catchment Area
     242        MS-00072669      Expect to Use   EX0673           Email from Marc Lewis attaching Bureau of Mental Health planning report
     243        MS-00072699      Expect to Use   EX0904           Email from Denise Jones attaching Rebuttal of Mental Health Facts
     244        MS-00072700      Expect to Use   EX0904           Rebuttal of the A.G.'s "Real Facts on Mental Health"
                                                                  Email from Marc Lewis attaching Intensive Community Support Services grant
     245        MS-00073024      Expect to Use   EX0692           application
                                                                  DMH Intensive Community Support Services Funding Continuation Application
     246        MS-00073025      Expect to Use   EX0692           Request
                                                                  Email from Veronica Vaughn re Community living and Olmstead implementation
     247        MS-00073836      Expect to Use   EX0035           assessment
     248        MS-00074011      Expect to Use                    Email from Adam Moore attaching 2016-2017 State Plan
                                                                  Email from Wendy Bailey attaching PINS Graphs and Employees presentation
     249        MS-00074648      Expect to Use                    PowerPoint presentation
     250        MS-00074650      Expect to Use                    DMH Personnel presentation
     251        MS-00074998      Expect to Use   EX0401           SMSH Performance Indicators 2016-2018

     252        MS-00075167      Expect to Use   EX0427           Email from Wendy Bailey attaching Feedback to FY 2013-2017 DMH Strategic Plan
     253        MS-00075168      Expect to Use   EX0427           Feedback to Draft Strategic Plan, May 8, 2012

     254        MS-00075449      Expect to Use   EX0429           Email from Glynn Kegley attaching Counterproposal to DOJ proposal for Board
     255        MS-00075503      Expect to Use   EX0424           Talking Points for 2014 Legislative Session

     256        MS-00076512      Expect to Use                    Program Performance Indicators and Measures for SMH - FY 2018 Projected
                                                                  Email from Denise Jones attaching a Community Services Research data
     257        MS-00078181      Expect to Use   EX0945           spreadsheet
     258        MS-00078182      Expect to Use   EX0946           Spreadsheet: April 2015 Community Services Research data
     259        MS-00079484      Expect to Use   EX0042           Email from Veronica Vaughn attaching Goal 2 3rd Quarter Narrative Report
     260        MS-00079485      Expect to Use   EX0042           Goal 2 3rd Quarter Narrative Report
     261        MS-00079698      Expect to Use                    Email from Lisa Henick attaching SPBP Final Report

Page 7 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 8 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                       United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                  Confidentiality   Dispute Confidentiality   Objections
  Number                                         Exhibit Number


     262        MS-00080593      Expect to Use   EX0874            Email from Jake Hutchins attaching Breakdown of Service Budget Request for 2012
     263        MS-00081980      Expect to Use   EX0850            DOM 5-Year Strategic Plan for Fiscal Years 2017-2021
     264        MS-00083113      Expect to Use   EX0832            Email from Bonlitha Windham attaching Mental Health Reform list
     265        MS-00083114      Expect to Use   EX0832            Proposed Medicaid Mental Health Remodel 2011 list
     266        MS-00083340      Expect to Use   EX0130            Email from Bonlitha M. Windham re QLT presentation
     267        MS-00083721      Expect to Use                     Email from Kimberly S-Holloway attaching Procedure billing codes
     268        MS-00083884      Expect to Use   EX0853            Email from Bonlitha Windham attaching CMHC Rates
     269        MS-00083885      Expect to Use   EX0852            CMHC Rate Chart
                                                                   Email from Patti Barlow re revised OSCR sections of the DMH Operational
     270        MS-00084074      Expect to Use                     Standards
     271        MS-00084335      Expect to Use   EX0844            Email from Bonlitha M. Windham attaching Comparison of PACT Services
     272        MS-00084336      Expect to Use   EX0844            Comparison of PACT Services / Rates Reimbursed by Medicaid
     273        MS-00086092      Expect to Use   EX0840            Email from Charlene Toten attaching final OSCR tools for CMHC/PMHC
     274        MS-00086093      Expect to Use   EX0840            On Site Compliance Review (OSCR) Administrative Document Review
     275        MS-00086096      Expect to Use   EX0840            Staff for OSCR Individual Record Review
     276        MS-00086098      Expect to Use   EX0840            OSCR Scoring
     277        MS-00091003      Expect to Use                     Email from William Parham re MAC Plan Update
     278        MS-00091004      Expect to Use   EX0845            DOM MIssissippi Access to Care (MAC) Plan Update, Nov. 8, 2016

     279        MS-00096478      Expect to Use   EX0367 / EX0395   Email from Dawn Dobson re Extended Stay Patients
     280        MS-00096711      Expect to Use   EX0388            Email from Misty Barrett re treatment schedules
     281        MS-00097323      Expect to Use   EX1110            PACT Team Tracking form                                                           PHI CONFIDENTIAL
     282        MS-00098485      Expect to Use   EX0088            EMSH Social Services Meeting Minutes, Aug. 19, 2015
     283        MS-00099099      Expect to Use                     Email from Alice Manuel re Monthly Social Service Meeting
     284        MS-00101813      Expect to Use   EX0099            Email from Shelia Newbaker re 2 North monthly chart audits
     285        MS-00101818      Expect to Use   EX0099            2 North 2016 Monthly QA Report
     286        MS-00105605      Expect to Use   EX0966            Email from Charles Stampley re May 2017 PACT Monthly Report
     287        MS-00106548      Expect to Use   EX0360            Email from Angela Pounds re K.W. - removal from program                           PHI CONFIDENTIAL
     288        MS-00106565      Expect to Use                     Email from Thad Williams re Provider Summary for Region 1
                                                                   Letter from Diana Mikula to Warren Yazoo Mental Health Services, enclosing
     289        MS-00107514      Expect to Use   EX0156            Written Report of Findings from Certification Visit
                                                                   Letter from Warren-Yazoo Mental Health Service enclosing Plan of Compliance in
     290        MS-00107515      Expect to Use   EX0156            response to the DMH site visit report

     291        MS-00108966      Expect to Use   EX0737            Email from Sherry Holloway attaching CABHI Quarterly Reports for October 2017
     292        MS-00110186      Expect to Use   EX0744            Email from Veronica Vaughn re MSH CHOICE Referrals
     293        MS-00110187      Expect to Use   EX0744            Screenshot of emails re CHOICE referrals

     294        MS-00110599      Expect to Use   EX0279 / EX0746   Email from Sherry Holloway re L.S.                                                PHI CONFIDENTIAL
     295        MS-00110661      Expect to Use   EX0742            Email from Sherry Holloway re Housing Vouchers
     296        MS-00111412      Expect to Use   EX0733            Email from Sherry Holloway re MH4R Quarterly Progress Report
     297        MS-00111413      Expect to Use   EX0733            CABHI-States Quarterly Report, January 2015
     298        MS-00113123      Expect to Use                     Email from Andrew Day re Region 8 DMH Findings
     299        MS-00113125      Expect to Use   EX0970            Region 8 Provider Summary

     300        MS-00113830      Expect to Use   EX0872            Email from Aurora Baugh re Notes from Personal Outcome Measures meeting

     301        MS-00114114      Expect to Use   EX0869            Email from Brent Hurley re Pre Evaluation Screening Manual and attachmentse
     302        MS-00114117      Expect to Use   EX0869            Adult Pre-Evaluation Screen template
     303        MS-00114118      Expect to Use   EX0869            DMH Org Chart 2017
     304        MS-00114120      Expect to Use   EX0869            Pre Evaluation Screening Powerpoint

Page 8 of 26
                                                 Case 3:16-cv-00622-CWR-FKBU.S.Document           198-1 Filed 05/03/19 Page 9 of 26
                                                                               v. Mississippi (3:16-cv-622)
                                                                                                       United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                 Document Description                                   Confidentiality   Dispute Confidentiality   Objections
  Number                                         Exhibit Number
     305        MS-00114121      Expect to Use   EX0869           Part II: Pre-Evaluation Screening Interview
     306        MS-00114122      Expect to Use   EX0869           Part III: Overview of Laws regarding Voluntary/Involuntary Treatment
     307        MS-00115140      Expect to Use   EX0894           Email from Steven Allen attaching Region 13 proposal for funds utilization
     308        MS-00115141      Expect to Use   EX0894           Region 13 Response for funding information
                                                                  Email from Steven Allen re FW: Region 6 Community Expansion Funds Grant
     309        MS-00115145      Expect to Use   EX0892           Proposal
     310        MS-00115146      Expect to Use   EX0892           Region 6 proposed budget
                                                                  Email from Jake Hutchins re Managed Care with attached CMHC managed care
     311        MS-00115226      Expect to Use                    audits
     312        MS-00115227      Expect to Use   EX1004           CMHC Managed Care Audits, Nov. 2017 revised

     313        MS-00115331      Expect to Use                    Email from Steven Allen re FW: DMH Regs - Final Submission and attached Issues
     314        MS-00115332      Expect to Use   EX0972           Region 8 Provider's response to DMH regs issues
     315        MS-00115337      Expect to Use   EX0873           Email from Veronica Vaughn re State Plan and attached Draft
     316        MS-00115722      Expect to Use   EX0949           Email from Steven Allen re DMH-CDR Project
                                                                  Email from Wendy Bailey re FW: additional info, attaching DMH Behavioral Health
     317        MS-00115747      Expect to Use   EX0896           funding documents
     318        MS-00115748      Expect to Use   EX0896           Anna Wolfe's DMH Behavioral Health Funding Chart
     319        MS-00115749      Expect to Use                    Funding Recalculation for Anna using FY17 revised

     320        MS-00116126      Expect to Use   EX0906           Email from Wendy Bailey re Combined Five Year LBO Plan, attaching Strategic Plan
     321        MS-00116127      Expect to Use   EX0906           EMSH Combined Five Year Strategic Plan for 2019-2023
                                                                  Email from Celia Coffey re CDR, Provider Services, EHR Data, attaching CDR
     322        MS-00116683      Expect to Use   EX0940           comparison
     323        MS-00116684      Expect to Use   EX0941           Current Providers CDR July comparison
     324        MS-00119098      Expect to Use                    Recalculation for Anna using FY17 REVISED.xlsx

     325        MS-00119925      Expect to Use                    Email from Danielle McNeil re IGB Agenda and Minutes, attaching Meeting Minutes
                                                                  Email from Charles Carlisle re FW: Branch of Coordinated Care, attaching
     326        MS-00120113      Expect to Use   EX0909           Presentation document
     327        MS-00120114      Expect to Use   EX0909           Coordinated Care Crisis Plan Presentation
                                                                  Email from Charles Carlisle re FW: Adult Psychiatric Commitments/Crisis
     328        MS-00120127      Expect to Use   EX0911           Stabilization Units- December 1 implementation

     329        MS-00120348      Expect to Use   EX0912           Email from Rick Entrekin re FW: EMSH Kemper, attaching Contractors' project bid
     330        MS-00120691      Expect to Use                    Email from Beverly Magee re Choice Voucher                                         PHI CONFIDENTIAL
     331        MS-00121254      Expect to Use   EX0910           Email from Rick Entrekin re FY 2019 Budget, attaching EMSH budget
     332        MS-00121255      Expect to Use   EX0910           EMSH Final FY2019 Budget Request
     333        MS-00123093      Expect to Use                    SMSH Drug Formulary Policy 210-78
     334        MS-00123811      Expect to Use                    SMSH Utilization Management Plan FY18
     335        MS-00126725      Expect to Use   EX0881           Fax Sheet to Crisis Centers
                                                                  Email from Amanda Matson attaching MSH budget for all performance measures
     336        MS-00129643      Expect to Use   EX0919           not included on DMH spreadsheet
     337        MS-00129644      Expect to Use   EX0920           FY18 Performance Measures

     338        MS-00129694      Expect to Use                    Email from Amanda Matson re Performance Measures - Program 1 Outcomes

     339        MS-00129695      Expect to Use   EX0922           Email from Amanda Matson re Additional Performance Measure Data FY 2017

     340        MS-00129840      Expect to Use   EX0915           Email from Tanya Goolsby attaching STF Expenditures for FY 2019 Budget Request
                                                                  Email from James G. Chastain attaching B45 and B39 Potential Candidates for
     341        MS-00134105      Expect to Use   EX0884           Group Home

Page 9 of 26
                                                 Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 10 of 26
                                                                                 v. Mississippi (3:16-cv-622)
                                                                                                        United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                  Document Description                                          Confidentiality        Dispute Confidentiality                Objections
  Number                                         Exhibit Number
     342        MS-00134248      Expect to Use                    Email from Julie Johnson re Screening Process

     343        MS-00141782      Expect to Use   EX0997           Amendment #10 UnitedHealthcare Capitated Rates for July 2017 thru June 2018              CCO CONFIDENTIAL           Dispute Confidential
     344        MS-00144672      Expect to Use   EX1020           Clinical Depts IMD payment policy                                                        CCO CONFIDENTIAL           Dispute Confidential

     345        MS-00144813      Expect to Use   EX0990           Email from Phaedre Cole re Region 6 Community expansion funds grant proposal
     346        MS-00144816      Expect to Use   EX0961           Email from Kathy Crockett re Region 9 and DMH funding                                     PHI CONFIDENTIAL
     347        MS-00145027      Expect to Use   EX0952           DMH Interrogatory 9 Explanation
     348        MS-00145043      Expect to Use   EX1134           List of DMH Projects
     349        MS-00145519      Expect to Use   EX0955           CDR Second Set of Interrogatories including History Data                                  PHI CONFIDENTIAL
                                                                  CDR Response to Second Set of Interrogatories including Service Exp Data 2016 to
     350        MS-00145520      Expect to Use   EX0956           2018                                                                                      PHI CONFIDENTIAL

     351        MS-00145569      Expect to Use   EX1001           MSCAN and UHC Contract, July 2017-June 2020                                            Confidential - Defendants    Dispute Confidential

     352        MS-00145893      Expect to Use   EX0958 / EX1129 Email from Kelly Breland re 2018 grant balances attaching spreadsheet
     353        MS-00145945      Expect to Use   EX0959          DMH Institutional and community program costs FY 2015
     354        MS-00145948e     Expect to Use   EX1039          DMH FY18 Fast-Facts

     355        MS-00145948f     Expect to Use                    Progress Update on Mississippi's Public Mental Health System, Sept 1, 2018
                                                                  Email from Wendy Bailey re Median Length of Stay Data for Adults Continuing
     356        MS-00146060      Expect to Use   EX1032           Services
                                                                  Email from Wendy Bailey re FW: Follow-up questions - new PACT Teams, attaching
     357        MS-00146061      Expect to Use                    Annual Report
                                                                  Email from Wendy Bailey re FW: Follow-up questions attaching Supported
     358        MS-00146064      Expect to Use   EX1035           Employment documents
     359        MS-00146066      Expect to Use   EX1036           Supported Employment Fidelity Scale

     360        MS-00146069      Expect to Use                    Email from Wendy Bailey re FW: Follow-up questions, attaching 2 documents
     361        MS-00146070      Expect to Use   EX1034           PACT Fidelity Process
                Region 8-
     362        00000019149      Expect to Use   EX0971           Region 8 Grant Schedule FYE 9/30/13 - 9/30/17
                                                                  Joint Legis. Comm on PEER - Rpt re Planning for Mental Health services, June 26,
     363        USDOJ-0000336    Expect to Use                    2008

     364        USDOJ-0000338    Expect to Use                    PEER - Review of MSH Community Services Division Closure - June 10, 2014
     365        USDOJ-0000508    Expect to Use   EX0830           DMH Strategic Plan FY 2010 Annual Report
                                                                  MS Psychiatric Association - Suggestions for Consideration by the Joint Legislative
     366        USDOJ-0000572    Expect to Use                    Study Committee - 2010
                                                                  PEER Legis. Report #58 - A Review of the Closure of the Mississippi State Hospital's
     367        USDOJ-0000579    Expect to Use   EX0688           Community Services Division, June 10, 2014

     368        USDOJ-0000813    Expect to Use   EX0121           Draft Response from DMH and DOM to The Clarion Ledger's public records request
     369        USDOJ-0001087    Expect to Use   EX0122           DOM Org Chart as of Oct. 25, 2016
                                                                  Press Release: AG Hood Announces Mississippi Mental Health Task Force, Oct. 5,
     370        USDOJ-0001210    Expect to Use   EX0974           2017
     371        USDOJ-0001327    Expect to Use   EX0166           DMH FY16 Annual Report
     372        USDOJ-0006156    Expect to Use   EX0117           Jim Hood:The real facts on mental health, Clarion Ledger, Feb. 7, 2017

     373        USDOJ-0007842    Expect to Use   EX0129           Fee Schedule for Community / Private Mental Health Centers, effective July 1, 2017
                                                                  Mississippi's Annual Affordable Housing Conference 2018 presentation - All Aboard:
     374        USDOJ-0008426    Expect to Use   EX0170           Reaching the Special Needs Population                                                                                                        Legal conclusions, pp. 2.5

Page 10 of 26
                                                 Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 11 of 26
                                                                                 v. Mississippi (3:16-cv-622)
                                                                                                      United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                 Document Description                                 Confidentiality   Dispute Confidentiality                Objections
  Number                                         Exhibit Number
     375        USDOJ-0008429    Expect to Use                    NRI FY 2015 SMHA Expenditures Table 7.xlsx
     376        USDOJ-0010910    Expect to Use                    DMH 2017 Mobile Crisis Response Team Data Reports
     377        USDOJ-0012434    Expect to Use   EX0175           FY 2018 - Budget Book
     378        USDOJ-0012462    Expect to Use   EX0148           FY18-DMH-Mid-Year-Progress-Report.pdf
                                                                  Program Performance Indicators and Measures for DOM Administrative Services,
     379        USDOJ-0012463    Expect to Use                    FY 2019 Projected
     380        USDOJ-0012464    Expect to Use   EX0942           DMH Manual of Uniform Data Standards, Jan 2018 revision
     381        USDOJ-0012465    Expect to Use   EX0851           Medicaid 5 Year Strategic Plan for 2018 - 2022
     382                         Expect to Use                    Report to Congress on Medicaid and CHIP, June 2015
     383                         Expect to Use                    FY19 Division of Medicaid Program Performance Indicators and Measures
     384                         Expect to Use                    EMSH Program Performance Measures
     385                         Expect to Use                    MSCAN Monthly Mgmt Rep re Member Enrollment, Dec 2017
     386                         Expect to Use                    MSCAN Monthly Mgmt Rep re Behavioral Health Utilization, Dec 2017
     387                         Expect to Use                    Optum Network Manual Addendum for MSCAN                                          CCO CONFIDENTIAL    Dispute Confidential
     388                         Expect to Use                    MSCAN Geoaccess report
     389                         Expect to Use                    Envolve -Magnolia Network Analysis, July 3, 2018                                 CCO CONFIDENTIAL    Dispute Confidential
     390                         Expect to Use                    Magnolia Health Provider Manual                                                  CCO CONFIDENTIAL    Dispute Confidential
     391                         Expect to Use                    Magnolia and Mississippi current contract, July 1, 2017-June 30, 2020            CCO CONFIDENTIAL    Dispute Confidential
     392                         Expect to Use                    SAMHSA FY2017 Uniform Reporting Instructions
     393                         Expect to Use                    Trend in Psychiatric Inpatient Capacity 1970-2014 MASMHPD Aug.2017
     394                         Expect to Use                    2017 NRI Meeting--Distribution of Psychiatric Inpatient Capacity
     395                         Expect to Use                    Assessment 10: Expenditures NASMHPD
                                                                  Assessment 4: Supportive Housing in Determining Inpatient Bed Capacity
     396                         Expect to Use                    NASMHPD
     397                         Expect to Use   EX0841           FY19 DOM Program Performance Indicators and Measures - DEP. EX0841
     398                         Expect to Use   EX0994           FY20 EMSH Program Performance Indicators and Measures- DEP EX0994
     399                         Expect to Use                    Addendum to Expert Report of Dr. Judith Baldwin                                  PHI CONFIDENTIAL
     400                         Expect to Use                    Client Review Team - Sample Members                                              PHI CONFIDENTIAL
     401                         Expect to Use   D-10             Expert Report of Daniel Byrne                                                    PHI CONFIDENTIAL
     402                         Expect to Use   D-32             Expert Report of Dr. Carol VanderZwaag                                           PHI CONFIDENTIAL
     403                         Expect to Use   D-56             Expert Report of Dr. Judith Baldwin                                              PHI CONFIDENTIAL
     404                         Expect to Use   D-13             Expert Report of Dr. Robert Drake                                                PHI CONFIDENTIAL
     405                         Expect to Use                    Expert Report of Dr. Todd MacKenzie
     406                         Expect to Use   D-65             Expert Report of Katherine Burson                                                PHI CONFIDENTIAL
     407                         Expect to Use   D-51             Expert Report of Melodie Peet
     408                         Expect to Use                    Revised Expert Report of Dr. Beverly Bell-Shambley                               PHI CONFIDENTIAL
     409                         Expect to Use   D-74             Revised Expert Report of Kevin O'Brien
     410                         Expect to Use   D-75             Supplemental Expert Report of Kevin O'Brien
                                                                                                                                                                                                No stipulation re admissibility at this
     411                         Expect to Use                    PACT Services Established in the State of Mississippi FY 2010-FY 2018                                                         time
                                                                  Average Staffed Bed Capacity, Average Length of Stay, Number Served in State                                                  No stipulation re admissibility at this
     412                         Expect to Use                    Hospitals; FY 2011-2018                                                                                                       time
                                                                  Mississippi Counties with Program of Assertive Community Treatment Teams as of                                                No stipulation re admissibility at this
     413                         Expect to Use                    6-30-2018                                                                                                                     time
                                                                                                                                                                                                No stipulation re admissibility at this
     414                         Expect to Use                    Mississippi Population by Community Mental Health Center Region 2015                                                          time
                                                                                                                                                                                                No stipulation re admissibility at this
     415                         Expect to Use                    2017 Mobile Crisis Calls per 1000 Residents by CMHC                                                                           time
                                                                                                                                                                                                No stipulation re admissibility at this
     416                         Expect to Use                    CHOICE Program Client Addresses                                                  PHI CONFIDENTIAL                             time
                                                                                                                                                                                                No stipulation re admissibility at this
     417                         Expect to Use                    Client Review Members with PACT Recommendations and PACT Team Locations          PHI CONFIDENTIAL                             time

Page 11 of 26
                                                 Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 12 of 26
                                                                                 v. Mississippi (3:16-cv-622)
                                                                                                         United States' Trial Exhibit List

Trial Exhibit                                      Deposition
                  Bates Number                                                                    Document Description                              Confidentiality        Dispute Confidentiality                Objections
  Number                                         Exhibit Number
                                                                                                                                                                                                     No stipulation re admissibility at this
     418                         Expect to Use                    Home Addresses of Individuals in the Client Review Sample                       PHI CONFIDENTIAL                                   time
                                                                  Home Addresses of the 30% of Patients who Account for 73% of Total State                                                           No stipulation re admissibility at this
     419                         Expect to Use                    Hospital Bed Days October 2015 to October 2017                                  PHI CONFIDENTIAL                                   time
                                                                                                                                                                                                     No stipulation re admissibility at this
     420                         Expect to Use                    Charts of Mobile Crisis Data                                                                                                       time
                                                                                                                                                                                                     No stipulation re admissibility at this
     421                         Expect to Use                    Charts of State Hospital Data                                                                                                      time
                                                                                                                                                                                                     No stipulation re admissibility at this
     422                         Expect to Use                    Charts of PACT Utilization and Billing Data                                                                                        time
                                                                                                                                                                                                     No stipulation re admissibility at this
     423                         Expect to Use                    Charts of Medicaid Billing Data                                                                                                    time
                                                                                                                                                                                                     No stipulation re admissibility at this
     424                         Expect to Use                    Summary of Magnolia Billing Data for Community Support Services 2017                                                               time
     425        CMHC01-0001404   May Use         EX0980           Letter from Region One to DMH
     426        MHC-00000042     May Use                          MHC -Responsibilities of key partners meeting, Sept 22, 2015
     427        MHC-00000169     May Use                          CHOICE credit worksheet
     428        MHC-00000170     May Use                          CHOICE worksheet
     429        MHC-00000901     May Use                          PSH Policies and Procedures - Mississippi Olmstead Plan
     430        MHC-00011611     May Use                          Special Needs Housing Council meeting, June 25, 2015

     431        MHC-00013231     May Use         EX0167           Mississippi CHOICE Presentation                                              Confidential - Defendants    Dispute Confidential
                                                                  Email from Ben Mokry re MHC FY17 Budget, attaching 2014 Mental Health NOMS
     432        MHC-00019328     May Use         EX0172           Reporting
     433        MHC-00113416     May Use                          CHOICE Manual
     434        MS-00000235      May Use         EX0837           Section 2 - MSCAN Monthly Management Report, June 2016.xlsx
     435        MS-00001176      May Use                          2015 Optum LOCGs Common Criteria                                               CCO CONFIDENTIAL           Dispute Confidential
     436        MS-00001192      May Use                          2015 Optum LOCGs WS Case Management                                            CCO CONFIDENTIAL           Dispute Confidential
     437        MS-00001346      May Use         EX0162           Combined Mississippi Olmstead Strategic Action Plan - 2013
     438        MS-00004709      May Use                          DMH FY15 Annual Report Final
     439        MS-00005032      May Use                          Progress Update on Mississippi's Public Mental Health System
     440        MS-00005072      May Use                          DMH FY16 - FY18 Mid-Year Progress Report
     441        MS-00008016      May Use                          DMH FY12 Annual Report
     442        MS-00012459      May Use                          FY17 CMRC FINAL BUDGET REQUEST
     443        MS-00012465      May Use                          EMSH FY17 Budget Request
     444        MS-00012466      May Use                          MSH FY17 draft budget request
     445        MS-00012467      May Use                          NMSH FY17 draft budget request
     446        MS-00012468      May Use                          SMSH FY17 draft budget request
     447        MS-00012476      May Use                          EMSH FY18 final budget request
     448        MS-00012477      May Use                          MSH FY18 Budget Request
     449        MS-00012478      May Use                          NMSH FY18 Budget Request
     450        MS-00012479      May Use                          FY18 SMSH FINAL BUDGET REQUEST
     451        MS-00012480      May Use         EX0993           CMRC Final FY19 Budget Request
     452        MS-00012483      May Use                          EMSH FY19 Budget Request
     453        MS-00012484      May Use                          MSH FY19 Budget Request
     454        MS-00012485      May Use                          NMSH FY19 Budget Request
     455        MS-00012486      May Use                          FY19 SMSH FINAL BUDGET REQUEST
     456        MS-00013033      May Use         EX0734           PSH Service Work Group Minutes, Dec.10, 2014
     457        MS-00013161      May Use                          DMH FY11 Annual Report
     458        MS-00013306      May Use                          FY19 Performance Measures
     459        MS-00013543      May Use                          Strategic Plan Measurement Questions
     460        MS-00014155      May Use                          2nd Quarter Strategic Plan Progress Report

Page 12 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 13 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                           Document Description                               Confidentiality   Dispute Confidentiality              Objections
  Number                                   Exhibit Number
     461        MS-00014478      May Use                    Strategic Plan LRPC recommendations, Jun 3, 2010
     462        MS-00014594      May Use                    FY 2011 Strategic Plan Annual Report
     463        MS-00014904      May Use                    SWOT-3-Opportunities
     464        MS-00014908      May Use                    SWOT-4-Threats
     465        MS-00014931      May Use                    SWOT-Threats-Revised
     466        MS-00014932      May Use                    SWOT-Threats-Revised
     467        MS-00015045      May Use                    DMH Informal Comment to DOM Rules Change
     468        MS-00015052      May Use   EX0831           DOM response to rule changes
     469        MS-00015068      May Use                    Medicaid Coalition Meeting Notes, Jan 30, 2015
     470        MS-00015079      May Use                    Email from Phadre Cole re Region 6 Question to DOM
     471        MS-00015223      May Use   EX0115           DMH Spending for Institution vs Community
     472        MS-00015294      May Use   EX1125           Mississippi Department of Mental Health 2017 Legislative Agenda
     473        MS-00015681      May Use                    DMH Strategic Plan and SWOT Results, Final Report, Apr 30, 2017
     474        MS-00017012      May Use                    SPBP Committee Minutes, Oct 18, 2012
     475        MS-00017141      May Use                    SPBP Committee Statement and Comments, Nov 16, 2012
     476        MS-00017423      May Use                    Email from Wendy Bailey re CMHC and Community Spending
     477        MS-00017553      May Use                    Chancery Clerks at MSH
     478        MS-00017630      May Use   EX1112           Mikula Appointed Executive Director Release
     479        MS-00017881      May Use                    Five Year Comprehensive Strategic Plan for LBO FY2018 - FY2022 revised
     480        MS-00017918      May Use                    Five Year Central Office Strategic Plan for LBO FY2019 - FY2023
     481        MS-00018319      May Use                    EMSH FY2014 Budget Request
     482        MS-00018320      May Use                    EMSH FY2015 Budget Request
     483        MS-00018321      May Use                    EMSH FY2016 Budget Request
     484        MS-00018485      May Use                    EMSH Program Manual, Chapter 10 - Plan for Discharge
     485        MS-00018834      May Use   EX0188           MSH Formulary
     486        MS-00018835      May Use   EX0183           MSH Policy 203-02: Non-Formulary Medications
     487        MS-00019174      May Use                    Utilization Review Committee Minutes, June 30, 2016                            PHI CONFIDENTIAL                             Relevance, contrary to CMO
     488        MS-00019178      May Use   EX0705           Utilization Review Minutes, May 11, 2017                                       PHI CONFIDENTIAL                             Relevance, contrary to CMO
     489        MS-00019184      May Use                    MSH Budget Request for Fiscal Year Ending June 30, 2015
     490        MS-00019956      May Use                    MSH 2014 Strategic Plan
     491        MS-00019980      May Use                    Comprehensive MSH Strategic Plan FY 2016 - 2018
     492        MS-00019986      May Use                    MSH Strategic Plan FY 2018
     493        MS-00020646      May Use                    Utilization Review Minutes, Feb 26, 2015                                       PHI CONFIDENTIAL                             Relevance, contrary to CMO
     494        MS-00020650      May Use                    Utilization Review Minutes, June 25, 2015                                      PHI CONFIDENTIAL
     495        MS-00020653      May Use                    Utilization Review Minutes, Sept 24, 2015                                      PHI CONFIDENTIAL
     496        MS-00020654      May Use                    Utilization Review Minutes, Oct 29, 2015                                       PHI CONFIDENTIAL
     497        MS-00020655      May Use                    Utilization Review Minutes, Nov 26, 2015                                       PHI CONFIDENTIAL
     498        MS-00020656      May Use                    Utilization Review Minutes, Dec 31, 2015                                       PHI CONFIDENTIAL
     499        MS-00020658      May Use                    Utilization Review Minutes, Feb 25, 2016                                       PHI CONFIDENTIAL
     500        MS-00020660      May Use                    Utilization Review Minutes, Apr 28, 2016                                       PHI CONFIDENTIAL
     501        MS-00020675      May Use                    MSH Budget Request FYE 2018
     502        MS-00020680      May Use                    MSH Budget Request FYE 2014
     503        MS-00020682      May Use                    MSH Budget Request FYE 2016
     504        MS-00021149      May Use                    MSH Discharge Planning Coordination (Social Services Policy)
     505        MS-00021432      May Use                    MSH 2012 Action Plan
     506        MS-00021462      May Use                    MSH FY16 Annual Report, final
     507        MS-00021565      May Use                    Take Note Newsletter, Apr 16, 2012
     508        MS-00021753      May Use                    NMSH Pol. 210-12 Transition Planning Aftercare Procedures
     509        MS-00021761      May Use                    NMSH Budget Request for FY Ending June 30, 2015 - Column 3
     510        MS-00021807      May Use                    NMSH Cost per Day - FY2012

     511        MS-00021835      May Use                    NMSH FY 18 Agency Organizational Plan for Professional services (Admissions)

Page 13 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 14 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                           Document Description                                    Confidentiality        Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     512        MS-00021963      May Use                    SMSH FY2018 Plan for Professional Services
     513        MS-00021968      May Use                    SMSH FY 2015 Budget Request
     514        MS-00021996      May Use                    SMSH Men's Unit Group Programming and Schedule
     515        MS-00021997      May Use                    SMSH Admission Process

     516        MS-00022378      May Use                    UHC MSCAN Quality Mgmt Program and Work Plan 2017                               Confidential - Defendants    Dispute Confidential

     517        MS-00022385      May Use                    Optum 2016 LOCGs Common Criteria                                                Confidential - Defendants    Dispute Confidential

     518        MS-00022386      May Use                    Optum 2017 LOCGs - Crisis Stabilization & Assessment                            Confidential - Defendants    Dispute Confidential

     519        MS-00022388      May Use                    Optum 2016 LOCGs MHC Crisis Stabilization                                       Confidential - Defendants    Dispute Confidential

     520        MS-00022391      May Use                    Optum 2016 LOCGs WS Case Management.                                            Confidential - Defendants    Dispute Confidential
                                                                                                                                                  Confidential -
                                                                                                                                                Defendants;CCO
     521        MS-00022720      May Use                    Magnolia Peer Support Services                                                       CONFIDENTIAL            Dispute Confidential
                                                                                                                                                  Confidential -
                                                                                                                                                Defendants;CCO
     522        MS-00022749      May Use                    Envolve BH - Injectable Antipsychotics Authorization Workflow (DRAFT)                CONFIDENTIAL            Dispute Confidential

     523        MS-00022779      May Use   EX0834           Cenpatico Provider Manual 2015                                                  Confidential - Defendants    Dispute Confidential

     524        MS-00022994      May Use                    Cenpatico Provider Manual, revised June 22, 2017                                Confidential - Defendants    Dispute Confidential

     525        MS-00023000      May Use                    MSCAN Magnolia Single-Case-Agreement                                            Confidential - Defendants    Dispute Confidential

     526        MS-00023012      May Use                    DOM MSCAN Conference Presentation                                               Confidential - Defendants    Dispute Confidential

     527        MS-00023047      May Use                    Magnolia & Cenpatico Services Agreement, December 2012                          Confidential - Defendants

     528        MS-00023156      May Use                    Response to Pharmacy RFP with WEBLINKS, Oct. 24, 2017                           Confidential - Defendants    Dispute Confidential
     529        MS-00023219      May Use                    NMSH Interrogatory 5 Explanation

     530        MS-00023258      May Use                    SMSH Interrogatory Response - Method Description                                Confidential - Defendants    Dispute Confidential
     531        MS-00023663      May Use                    CMRC Strategic Plan
     532        MS-00023772      May Use                    Email from Andrew Day re Medicaid & CSU Billing
                                                            Email from Debbie Ferguson attaching revised polices from the CMRC CSU Policy &
     533        MS-00023916      May Use                    Procedure Manual
     534        MS-00023919      May Use                    CMRC Ch.17 Discharge-Transfer Policies
     535        MS-00023969      May Use                    Email from Debbie Ferguson attaching AG Hood's letter about SB-2481
     536        MS-00023971      May Use   EX1118           AG Hood's Letter about SB2481, Feb 18, 2015
     537        MS-00024059      May Use                    Email from Wendy Bailey re Updates to Strategic Plan
                                                            Email from Debbie Ferguson attaching Facility Directors' Meeting agenda and
     538        MS-00024140      May Use                    reports
     539        MS-00024141      May Use                    Facility Directors' Meeting
     540        MS-00024151      May Use                    Email from Debbie Ferguson attaching CSU Request for Proposal FY16
     541        MS-00024152      May Use                    DMH, CSU Request for Proposal FY16

     542        MS-00024290      May Use   EX0996           Email from Debbie Ferguson attaching presentation for the CMRC board meeting
     543        MS-00024291      May Use   EX0996           CMRC overview presentation for board meeting
     544        MS-00024724      May Use   EX0671           Email from Marc Lewis re Streamlining DMH FY19 Activities

Page 14 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 15 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                  Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
                                                            Strategic Planning Summit Agenda: Future of Mississippi's Public Mental Health
     545        MS-00024746      May Use   EX0428           System, Dec. 14, 2016

     546        MS-00024898      May Use                    Email from Wendy Bailey attaching House Position on Impact for DMH Services
                                                            Email from Marc Lewis attaching Person-Centered Planning Discharge Practices
     547        MS-00025026      May Use                    update
     548        MS-00025027      May Use                    Person-Centered Planning Discharge Practices 6 Month Update.docx
     549        MS-00025056      May Use                    Rebuttal study of AG's mental health facts
     550        MS-00025063      May Use   EX0680           Email from Marc Lewis attaching program performance indicators
     551        MS-00025064      May Use   EX0680           MSH Program Performance Indicators FY16 to FY18
     552        MS-00025092      May Use   EX0681           Email from Marc Lewis re Discharge data
     553        MS-00025296      May Use   EX0685           Email from Clint Ashley re SMSH End of Year Report Concerns
     554        MS-00025426      May Use                    Email from Clint Ashley attaching SMSH Statement re Denial of Admissions
     555        MS-00025427      May Use                    SMSH Statement re Denial of Admissions
                                                            Email from Clint Ashley attaching Strategic Plan Revisions Chart with Performance
     556        MS-00025499      May Use   EX0687           Measures
     557        MS-00025500      May Use   EX0687           Strategic Plan Revisions Chart with Performance Measures (Draft)
     558        MS-00025659      May Use   EX0278           Email from Sherry Holloway re CHOICE Voucher Referrals
     559        MS-00025796      May Use                    Email from Scott Willoughby attaching MS P&A Council meeting minutes
                                                            Mississippi State Mental Health Planning and Advisory Council Quarterly meeting
     560        MS-00025800      May Use   EX0027           minutes, Jan. 14, 2016
     561        MS-00025803      May Use                    Email from Molly Portera re Plans and Council Member list
                                                            Email from Kimela Runnels attaching MS Planning and Advisory Council Meeting
     562        MS-00025811      May Use                    minutes
     563        MS-00025815      May Use                    MS MH Planning & Advisory Council Minutes, Jan. 14, 2016
                                                            Email from Debbie Hall attaching Meeting notes and materials for the Person-
     564        MS-00025850      May Use   EX0261           Centered Care meeting with NMSH clinical leaders on April 14

     565        MS-00025851      May Use   EX0261           Notes from Person/Family-Centered Planning within Mandated Treatment Settings
     566        MS-00025852      May Use   EX0261           Wellness and Recovery Plan form
     567        MS-00025958      May Use                    Email from Joe Rials re AMC Meeting with attachment-5 Year Strategic Plan
     568        MS-00025959      May Use                    NMSH 5 Year Strategic Plan for FY2016 Through FY2020
     569        MS-00026049      May Use   EX0283           Email from Helen Vance attaching DMH Goals Worksheet
     570        MS-00026050      May Use   EX0283           DMH Goals Worksheet
     571        MS-00026099      May Use                    Email from Carol Armstrong attaching Health Information Mgmt FY15 plan
     572        MS-00026100      May Use                    NMSH FY15 Plan for Professional Service
     573        MS-00026214      May Use   EX0284           Email from Marc Lewis re Chancery Clerks presentation
     574        MS-00026218      May Use   EX0285           Email from Debra Wuichet re A/D commitment

     575        MS-00026227      May Use   EX0476           Email from Debbie Hall re End of Year Progress Report for DMH Strategic Plan
     576        MS-00026245      May Use   EX0675           Email from Marc Lewis re Catchment Areas
     577        MS-00026309      May Use                    Email from Michelle Allred re PI minutes
     578        MS-00026349      May Use   EX0482           NMSH Policy 210-38: Peer Review of Licensed Independent Practitioners
     579        MS-00026350      May Use                    Attachment- Peer Review Procedure
     580        MS-00026366      May Use                    Email from Debbie Hall re FW: CMHC meeting
                                                            Email from Ann Lyons attaching Licensed Professional Staff meeting minutes, April
     581        MS-00026391      May Use                    19, 2012
     582        MS-00026430      May Use                    Email from Debra Bates-Wuichet re FW: Edition of MS Profile newsletter
     583        MS-00026431      May Use                    DMH MS Profile Newsletter, Spring/Summer 2013
     584        MS-00026432      May Use                    Email from Helen Vance re 4th Quarter Medical Record Aduits
     585        MS-00026433      May Use                    NMSH 4th Qtr 2013 Chart audit


Page 15 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 16 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                           Document Description                                    Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number


     586        MS-00026489      May Use                    Email from Sommer Armstrong attaching CMHC meeting minutes, Nov. 16, 2016
     587        MS-00026497      May Use                    Email from Debra Wuichet re FW: NMSH Unit Orientation Information
                                                            Email from Ann Lyons attaching NMSH Licensed Professional Staff meeting minutes,
     588        MS-00026554      May Use                    April 21, 2011
                                                            Email from Ann Lyons attaching Licensed Professional Staff meeting minutes, July
     589        MS-00026558      May Use                    21, 2011
     590        MS-00026574      May Use                    Email from Shoneel Walker attaching February CMHC Minutes and Agenda
     591        MS-00026575      May Use                    CMHC Meeting Agenda, May 9, 2012
                                                            Email from Debbie Hall attaching NMSH 5 year Strategic Plan for Fiscal Years 2017
     592        MS-00027089      May Use                    Through 2021
                                                            NMSH 5 year Strategic Plan for Fiscal Years 2017 Through 2021 - New Process - July
     593        MS-00027090      May Use                    30 2015.docx
     594        MS-00027165      May Use                    Email from Ann Lyons re April LPS minutes
     595        MS-00027166      May Use   EX0274           NMSH LPS Minutes, Apr 18, 2016
     596        MS-00027258      May Use                    Email from Helen Vance attaching NMSH Pharmacy Department Plan
     597        MS-00027282      May Use                    Email from Debbie Hall re Updated Strategic Plan
     598        MS-00027283      May Use                    List Version - NMSH FY17-21 Strategic Plan for FY17
                                                            Email from Helen Vance attaching Utilization Review document for professional
     599        MS-00027288      May Use                    development
     600        MS-00027289      May Use                    NMSH FY17 Utilization Review Plan for Prof'l Services
     601        MS-00027354      May Use                    Email from Helen Vance re Review of strategic plan budget request

     602        MS-00027393      May Use                    Email from Helen Vance attaching Policy: Family Education Record and Process
     603        MS-00027397      May Use                    Patient Family Education Record
     604        MS-00027423      May Use                    Email from Marc Lewis re Review Mid-Year Progress Report
     605        MS-00027636      May Use   EX0684           Email from NMSH re Review of DMH Strategic Plan for FY18-FY20
     606        MS-00027744      May Use                    Email from Joe Rials re NMSH/SMSH Comparison
     607        MS-00027826      May Use                    Email from Jan Botts, re FW: Quarterly IM and PC audits
     608        MS-00027827      May Use                    Attached - NMSH 4th Quarter chart audits
     609        MS-00027828      May Use                    4th Qtr 2012 Record Chart Audit
     610        MS-00027921      May Use   EX0860           Attaching Financial Spending data
     611        MS-00030247      May Use                    Email from Paul Callens re DMH FY19 Streamlining Activities
     612        MS-00030305      May Use                    Email from Glynn Kegley re Economic impact of DMH
     613        MS-00030369      May Use                    Email from Shoneel Walker attaching Dept Heads meeting minutes
     614        MS-00030370      May Use                    Division Directors/DH Meeting Minutes, March 24, 2016
                                                            Email from Ann Lyons attaching Social Work Dept. FY17 Plan and Psychology Dept
     615        MS-00030373      May Use                    FY17 Plan
     616        MS-00030388      May Use                    Attachment: Psychology Dept FY17 Plan for Prof'l Services
     617        MS-00030646      May Use                    Email from Wendy Bailey attaching FY2012 Annual Report

     618        MS-00031111      May Use                    Email from Grenaye Sullivan attaching proposed agenda for October Board meeting
     619        MS-00031112      May Use                    Attachment - Proposed Board of Mental Health Meeting, Oct. 15, 2015
     620        MS-00031195      May Use                    Email from Debbie Hall re FW: Powerpoint for Board meeting
     621        MS-00031266      May Use                    Email from Marc Lewis re Draft of Mid-Year Progress Report
     622        MS-00031268      May Use                    Email from Ann Lyons attaching NMSH Profession Staff Bylaws
     623        MS-00031269      May Use   EX0475           NMSH Profession Staff Bylaws, rev 2/17

                                           EX0116 / EX0116-
     624        MS-00031283      May Use   B / EX1124       Attachment - Rebuttal document with DMH comments
                                                            Email from Grenaye Sullivan attaching State Board of Mental Health meeting
     625        MS-00031339      May Use                    minutes

Page 16 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 17 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                           Document Description                                Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     626        MS-00031830      May Use                    Email from Kathy Denton re FY15 - FY17 Mid-Year Progress Report,
                                                            Email from Kathy Denton re Response to recommendations for community
     627        MS-00032823      May Use   EX0691           providers
                                                            Email from Gene Rowzee re Update to PEER Report attaching Report re community
     628        MS-00032860      May Use                    services
     629        MS-00032933      May Use                    Email from Wendy Bailey re Please Review End of Year Report
     630        MS-00033043      May Use                    Email from Dawn Smith attaching ESC agenda and meeting minutes
     631        MS-00033045      May Use                    Executive Steering Committee Meeting Minutes, July 24, 2015
     632        MS-00033049      May Use                    Email from Lisa Henick re SPBP Committee Final Report
     633        MS-00033050      May Use                    SPBP Final Report, June 30, 2013
     634        MS-00033052      May Use                    SPBP Final Report Attachment B - Core Services Performance Measures

     635        MS-00033054      May Use                    SPBP Final Report Attachment D - Core Services Survey - Summary of Findings
     636        MS-00033061      May Use                    Email from Lisa Henick attaching Strategic Planning Comm meeting minutes
     637        MS-00033062      May Use                    SPBP Meeting Minutes, May 16, 2013

     638        MS-00033071      May Use   EX0878 / EX0870 Email from Lisa Henick re Information on Civil Commitment

     639        MS-00033074      May Use   EX0879 / EX0870 Frequent Commitment Issues
     640        MS-00033126      May Use                   Email from Julie Johnson attaching MSH Strategic Plan Work Groups
     641        MS-00033127      May Use                   MSH Comprehensive Strategic Plan for Fiscal Year 2017
                                                           Email from Marc Lewis attaching DMH FY 17-19 Strategic Plan Mid-Year Progress
     642        MS-00033140      May Use   EX0683          Report
     643        MS-00033807      May Use                   Email from Yolanda McDade re EMSH 5-Year Strategic Plan
                                                           Email from Yolanda McDade re East Mississippi State Hospital-372-00 Five Year
     644        MS-00034167      May Use                   Strategic Plan 2018-2022

     645        MS-00034284      May Use                    Email from Danielle McNeil attaching Internal Governing Board meeting minutes,
     646        MS-00034287      May Use                    EMSH Internal Governing Board Meeting Minutes, March 17, 2015
     647        MS-00034537      May Use                    Email from Geri Doggett re Joint Legislative Budget Committee Hearings
                                                            EMSH responses to Joint Legislative Budget Committee FY 2016 Budget Request
     648        MS-00034538      May Use                    Summary
     649        MS-00034989      May Use   EX0576           Email from Haley Theall attaching IGB meeting minutes
     650        MS-00034990      May Use   EX0575           EMSH Internal Governing Board Meeting Minutes, Dec. 2, 2014
     651        MS-00035299      May Use                    Email from NAMI attaching Integrated Supported Housing Report
     652        MS-00035776      May Use                    Email from Christopher Barnes attaching EMSH Long Range Plan
     653        MS-00035777      May Use                    East Mississippi Long Range Plan
     654        MS-00036872      May Use   EX0899           Policy 101-01: Hospital Director Statement of Purpose
     655        MS-00037828      May Use                    Email from Alice Manuel attaching Social Service minutes for Nov. 5, 2014
     656        MS-00037849      May Use                    Email from Alice Manuel attaching Social Service minutes for Apr. 2, 2014

     657        MS-00037882      May Use                    Email from Susan Smith attaching Bylaws of the Organized Medical Staff of EMSH
                                                            Bylaws of the Organized Medical Staff of EMSH, Meridian, Lauderdale County,
     658        MS-00037883      May Use                    Mississippi
     659        MS-00037891      May Use                    Email from Melanie Howse re QA meeting agenda
     660        MS-00037954      May Use                    Email from Penny Allen attaching to Access to Services Board Presentation
     661        MS-00037955      May Use                    DMH Access to Services presentation
     662        MS-00038007      May Use                    EMSH Committee's DOJ work sheet
                                                            Email from Melanie Howse attaching Pharmacy and Therapeutics minutes, June 17,
     663        MS-00038019      May Use                    2014

     664        MS-00038020      May Use                    EMSH Pharmacy and Therapeutics Committee Meeting Minutes, June 17, 2014

Page 17 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 18 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                    Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number


     665        MS-00040423      May Use                    Email from Courtney Pitts attaching Policy 212-09 - Aftercare Referrals (draft)
                                                            Email from Stephanie Swogetinsky attaching Policy 205-28 - Medication
     666        MS-00040442      May Use                    Reconciliation
     667        MS-00040481      May Use   EX0102           Email re Yolanda McDade re strategic plan; referenced in depo designation
                                                            EMSH Five Year Strategic Plan for the Fiscal Years 2016-2020; referenced in depo
     668        MS-00040482      May Use   EX0102-B         designation
     669        MS-00040615      May Use                    Email from Haley Theall re P&P Committee Recommendations
     670        MS-00040625      May Use                    Email from Courtney Pitts re Social Services Policies
     671        MS-00040627      May Use                    EMSH Policy 212-14 - Community Residential Services Referrals
     672        MS-00041091      May Use                    Email from Stephanie Swogetinsky re EMSH policies review
     673        MS-00042952      May Use                    DMH community services description
     674        MS-00044944      May Use                    Email from Diana Mikula re CSU for Hinds Co.
                                                            Email from Diana Mikula attaching Andrew Day's letter of recommendation and
     675        MS-00044984      May Use   EX0031           resume for Reg. 11 Exec Dir.
     676        MS-00044985      May Use   EX0002           Andrew Day resume                                                                    PHI CONFIDENTIAL
                                                            Diana Mikula's Letter of Recommendation for Andrew Day to Region 11, Nov. 4,
     677        MS-00044986      May Use   EX0030           2015
                                                            Email from Sherry Holloway attaching 2015 PATH Grant Application - Project
     678        MS-00045045      May Use                    Narrative
     679        MS-00045046      May Use                    2015 Mississippi PATH Grant Application - Project Narrative

     680        MS-00045050      May Use                    Email from Nikki Tapp attaching Region IV PATH Grant Application for 2016-2017
     681        MS-00045051      May Use                    Region IV PATH Grant Application for 2016-2017
     682        MS-00045191      May Use                    Email from Andrew Day re Relias courses for PACT staff
     683        MS-00045195      May Use                    Email from Dorrine Gross attaching SAMHSA 2016 PATH Site Visit Report
     684        MS-00045196      May Use                    SAMHSA 2016 PATH Site Visit Report, October 2016
     685        MS-00045544      May Use                    Email from Thad Williams attaching 2016 Jobs report
     686        MS-00045545      May Use                    Jobs Report, January 18, 2016
     687        MS-00045711      May Use                    Email from Eric Wilson re PACT Fidelity Model
     688        MS-00045847      May Use                    Email from Andrew Day re documents for Kimela Smith
     689        MS-00045976      May Use                    Email from Andrew Day re Block Grant Site Visit
     690        MS-00045977      May Use                    Andrew Day's responses to Monitoring Visit Prompts
     691        MS-00045978      May Use                    Email from Wendy Bailey re Implementation Report
     692        MS-00046067      May Use                    Email from Kimela Runnels re Planning & Advisory Council meeting
                                                            Mississippi State Mental Health Planning and Advisory Council Minutes of Quarterly
     693        MS-00046072      May Use                    Meeting, April 14, 2016

     694        MS-00046182      May Use                    Email from Linda McDowell re materials for the recovery groups joint work day
     695        MS-00046504      May Use   EX0150           Email from Sandra Parks attaching DMH goal strategies
     696        MS-00046505      May Use   EX0150           2013 Goal Strategies
     697        MS-00046853      May Use                    Email from Kimela Smith re MHBG materials
     698        MS-00046902      May Use                    SMSH Policy 210-12 - Transition Planning and Aftercare Services
     699        MS-00047138      May Use                    Email from Kimela Smith re Info For Strategic Plan Reporting
                                                            Email from Tessie Smith attaching Housing Workgroup meeting summary and DMH
     700        MS-00048656      May Use                    Housing Initiative presentation
                                                            DMH Housing Task Force and B21 Housing Workgroup Meeting Summary, Sept. 21,
     701        MS-00048657      May Use                    2011
                                                            Status Report: DMH Strategic Planning for Housing Initiative, presentation dated
     702        MS-00048658      May Use                    Sept. 21, 2011
     703        MS-00048815      May Use   EX0858           Email from Jake Hutchins attaching revised Table 10 Dashboards
     704        MS-00048816      May Use   EX0858           Division of Community Services - State Dashboards, Section I, Table 10

Page 18 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 19 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                           Document Description                                 Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     705        MS-00048875      May Use   EX0856           Monitoring Visit Prompts
     706        MS-00049907      May Use                    Region 7 POC
     707        MS-00049928      May Use                    RE: Questions
     708        MS-00049932      May Use                    Email from Andrew Day re Grant Funding vs Medicaid
     709        MS-00049933      May Use                    Email from Andrew Day re Crisis Assessment forms

     710        MS-00049975      May Use   EX0151           DMH Supported and Supervised Living Funding Continuation Application Request
     711        MS-00050004      May Use                    Email from Andrew Day attaching FY18 DMH Grant RFA's
     712        MS-00050051      May Use                    Email from Andrew Day attaching FY18 DMH Grant RFA's
     713        MS-00050053      May Use                    FY18 DMH Continuation MCert Grant RFA
     714        MS-00050059      May Use                    Email from Andrew Day attaching FY18 Grant RFAs
     715        MS-00050065      May Use                    DMH Peer Bridger Funding Continuation Application Request
     716        MS-00050067      May Use                    Email from Andrew Day re FY18 DMH Grant RFA's
     717        MS-00050090      May Use                    Email from Andrew Day re Crisis Stabilization Units
     718        MS-00050091      May Use                    Pre-Evaluation Screening Certification Training PowerPoint presentation
     719        MS-00050099      May Use                    Email from Andrew Day re Letter of Intent
                                                            DMH letter attaching Supported Employment (SEP) Funding Opportunity
     720        MS-00050101      May Use                    Announcement (FOA)
     721        MS-00050151      May Use   EX0871           Bureau of Community Services FY2018 funding data
     722        MS-00050175      May Use                    Email from Veronica Vaughn re DMH Presentation
     723        MS-00050177      May Use                    Email from Randy Weeks re Monthly Reports
     724        MS-00050200      May Use                    Email from Annie Jensen re DLA-20 Training for MS
                                                            Forms: Daily Living Activities for Adult Mental Health and Global Assessment of
     725        MS-00050201      May Use                    Functioning for Adult Mental Health
     726        MS-00050228      May Use                    Email from Joel Page re Training Manual Material
     727        MS-00050230      May Use                    DMH Pre-Evaluation Screen Training Agenda
     728        MS-00050246      May Use                    Email from Andrew Day re Chancery Clerks
     729        MS-00050247      May Use                    Questions from Chancery Clerks
     730        MS-00050275      May Use                    Email from Andrew Day re PACT
                                                            Email from Andrew Day re numbers of admissions and discharges for the monthly
     731        MS-00050281      May Use                    reports
     732        MS-00050282      May Use                    Corinth Crisis Stabilization Unit monthly admission and discharge numbers
     733        MS-00050286      May Use                    Email from Andrew Day attaching Position Justification form
     734        MS-00050293      May Use                    Email from Andrew Day re admission denials for FY16
     735        MS-00050294      May Use   EX0007           Cleveland Crisis Stabilization Unit Report, June 2016
     736        MS-00050343      May Use                    Email from Eric Wilson re Monthly Data Reports
     737        MS-00050415      May Use                    Email from Andrew Day re PACT Cash Requests
     738        MS-00050451      May Use                    Email from Andrew Day re ICSS grant

     739        MS-00050452      May Use                    Communicare Intensive Community Support Services Grant Application, FY 2017
                                                            Email from Richard Duggin attaching Supported Employment Continuation Grant
     740        MS-00050467      May Use                    Application for FY 17 Region VII
                                                            Region VII State FY 17 Continuation Supported Employment Services Grant
     741        MS-00050468      May Use                    Application
     742        MS-00050496      May Use                    Email from Leigh Cook re Region XV Adult Community Services Proposal
     743        MS-00050564      May Use                    Email from Andrew Day re CSS grant
     744        MS-00050565      May Use                    DMH Community Support Services - Adults Request for Proposal
     745        MS-00050566      May Use                    Region 12 2017 CSS Grant Application, part 2
     746        MS-00050642      May Use                    Email from Leland Mize re Intensive Community Support for SMI Adults
                                                            Region 8 Continuation Grant Proposal for Intensive Community Support for SMI
     747        MS-00050643      May Use                    Adults


Page 19 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 20 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                    Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number


     748        MS-00050711      May Use                    Email from Rita Porter attaching 2017 Grant Application for Supported Employment
                                                            DMH Seriously Mentally Ill Supported Employment Services Request for Proposal,
     749        MS-00050712      May Use                    part 1
                                                            DMH Seriously Mentally Ill Supported Employment Services Request for Proposal,
     750        MS-00050713      May Use                    part 2
     751        MS-00050741      May Use                    Email from Andrew Day re Court Commitments
                                                            Email from Andrew Day attaching Reg. 7 Continuation Grant Application for
     752        MS-00050787      May Use                    Intensive Community Support Service
                                                            Region VII Continuation Funding Grant Application for Intensive Community
     753        MS-00050788      May Use                    Support Services
     754        MS-00050813      May Use                    Email from Sandra Parks attaching Community Living presentation
     755        MS-00050845      May Use                    Email from Thad Williams re Info on SE & VR Relationship Development
     756        MS-00050846      May Use                    VR / SE Partnership pamphlet
     757        MS-00050865      May Use                    Email from Thad Williams re Supported Employment Training
                                                            SE Mississippi Department of Mental Health aim for supported employment
     758        MS-00050866      May Use                    preamble
     759        MS-00050992      May Use                    Email from Randy Weeks re Acute Partial Hospitalization
     760        MS-00051032      May Use                    Email from Kelly Breland re Grant Funding vs Medicaid
     761        MS-00051224      May Use                    Email from Laura Schulenberg re Referral Process From State Hospitals
     762        MS-00051282      May Use                    Email from Steven Allen re CMHC Information
     763        MS-00051283      May Use   EX0021           CMHC Feedback Report, May 5, 2017
     764        MS-00051300      May Use   EX0025           Email from Helen Rider re Referral Process from State Hospitals
     765        MS-00051315      May Use                    Email from Wendy Bailey re FY17 Strategic Plan Assignment
     766        MS-00051333      May Use                    Email from Kimela Runnels attaching 2015 CMHC Adult Narrative Surveys
     767        MS-00051337      May Use                    Compiled 2015 CMHC Adult Narrative Surveys
                                                            Email from Jake Hutchins re CMHS Mental Health Purchase of Services Grant
     768        MS-00051353      May Use                    question
     769        MS-00051355      May Use                    Email from Cindy Dittus attaching POM Reports
                                                            Personal Outcome Measures Review, Region 14 Singing River Services, February
     770        MS-00051356      May Use                    2015
                                                            Personal Outcome Measures Review, Region 2 Community Mental Health
     771        MS-00051357      May Use                    Communicare, March 2015
                                                            Personal Outcome Measures Review, Region 4 Timber Hills Mental Health Services,
     772        MS-00051358      May Use                    August 2015
                                                            Personal Outcome Measures Review, Region 15 Warren-Yazoo Mental Health
     773        MS-00051359      May Use                    Services, September 2015
                                                            Personal Outcome Measures Review, Region 11 Southwest MS Mental Health
     774        MS-00051360      May Use                    Complex, October 2015
                                                            Personal Outcome Measures Review, Region 10 Weems Community Mental Health,
     775        MS-00051361      May Use                    November 2015
     776        MS-00051362      May Use                    Spreadsheet: Personal Outcome Measures site visits
     777        MS-00051377      May Use                    Email from Sheila Murphree re PACT Grant Application
     778        MS-00051378      May Use                    Process for Reaching FY2015-16 Goals and Objectives
     779        MS-00051959      May Use                    Email from Andrew Day re DLA-20
                                                            Email from Yoneko Lockley attaching Policy and procedures information from CSU
     780        MS-00051972      May Use                    Gulfport
     781        MS-00051973      May Use                    Policy and procedures information from CSU Gulfport office
     782        MS-00052389      May Use                    Email from Brent Hurley re using AMAP petty cash for medications
                                                            Email from Thad Williams re SAIS User Account for CABHI Grant in Mississippi Ticket
     783        MS-00052415      May Use                    # 1138
     784        MS-00052417      May Use                    Fidelity of EBP Fidelity Assessment Checklist

Page 20 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 21 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                  Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     785        MS-00052449      May Use                    Email from Beth French attaching AMAP forms
     786        MS-00052450      May Use                    AMAP Team Case Summary Form
     787        MS-00052451      May Use                    AMAP Team Monthly Reporting Form
     788        MS-00052620      May Use                    DMH Jail Diversion Efforts
     789        MS-00053199      May Use                    Email from Andrew Day re M-CeRT Funding
     790        MS-00053670      May Use                    Email from Betty Houston re PACT Team RFP
     791        MS-00053733      May Use                    Email from Rita Porter re fund access
     792        MS-00053742      May Use                    Email from Andrew Day re Mobile Crisis Response Teams
     793        MS-00054002      May Use                    Email from Andrew Day re Medicaid/HSM info from CSU meeting
     794        MS-00054228      May Use   EX1128           Email from Grace Whites re PACT and Crisis Grants
     795        MS-00054484      May Use                    Program Option: Group Home for the Seriously Mentally Ill
     796        MS-00054656      May Use                    Email from Andrew Day re Strategic Plan 2013-2017
     797        MS-00054908      May Use                    Email from Patty Fultz re Long Range Planning Committee Minutes
     798        MS-00054981      May Use                    Special Needs Housing Council Meeting Agenda, June 25, 2015
     799        MS-00054992      May Use                    Email from Andrew Day re Client Shelter/Grant Funds
                                                            DMH Response to Legislative Budget WorkGroup - Personnel, September 21, 2016
     800        MS-00056456      May Use   EX0109           (Program Copy)
     801        MS-00056526      May Use   EX1131           Email from Jake Hutchins re 1915I waiver for SMI
     802        MS-00056759      May Use   EX1115           Email from Diana Mikula re Transition Planning for Region 11
     803        MS-00056760      May Use   EX1116           A Snap Shot of Transition / Discharge Planning to Region 11
     804        MS-00057053      May Use                    2013 budget handout SB 2980, 3-27-2012.xls
     805        MS-00057168      May Use                    Email from Charles Carlisle re East Mississippi Long Range Plan
     806        MS-00057169      May Use                    East Mississippi Long Range Plan
     807        MS-00057409      May Use                    RE: Agenda April 11 meeting re: CHOICE Program Coordination
     808        MS-00057481      May Use   EX0052           Cooperative Agreement to Benefit Homelessness (CABHI/MH4R)
                                                            Email from Trisha Hinson attaching Housing for Recovery and Supportive Housing
     809        MS-00058199      May Use                    CABHI State Plan Reports
                                                            Mississippi Housing for Recover (MH4R) Special Conditions of Award: Sections A-D,
     810        MS-00058200      May Use   EX0730           Nov. 26, 2014
                                                            CABHI State Plan - A Statewide Approach for Integrated Supporting Housing and
     811        MS-00058202      May Use                    Homelessness in Mississippi, November 26, 2014
     812        MS-00058256      May Use                    Email from Veronica Vaughn re CABHI 4th quarter report
     813        MS-00058257      May Use                    CABHI States Quarterly Progress Report, July-Sept. 2015
                                                            Minutes from meeting with MDMH, MUTEH, and MHC to discuss the MH4R
     814        MS-00058258      May Use   EX0736           initiative and CHOICE program, August 25, 2015
     815        MS-00059585      May Use   EX0119           Spreadsheet: DMH - NASHMPD Survey 2015 Data
     816        MS-00059812      May Use                    Email from Jennifer J. Fulcher re Subgrants from DMH Under BIP
     817        MS-00060890      May Use                    Email from Nikki Tapp re CSU State Reporting
     818        MS-00061176      May Use   EX0049           Email from Veronica Vaughn attaching FY17 LBO Performance Measures
     819        MS-00061177      May Use   EX0049           LBO Performance Measures FY17.docx
     820        MS-00061410      May Use                    Email from Kris Jones re DMH Operational Standards
     821        MS-00063005      May Use                    Email from Lisa Henick re SPBP Committee Meeting - June 20, 2013

     822        MS-00063380      May Use                    Email from Lisa Henick attaching Strategic Planning reports for Board meeting
                                                            Strategic Planning and Best Practices Attachment C - Mental Health Outcome
     823        MS-00063382      May Use                    Measures

     824        MS-00063383      May Use                    Attachment D_Core Services Survey_Summary of Findings with limitations.docx
     825        MS-00063454      May Use   EX0686           Mental Health Strategic Planning December 2016
     826        MS-00063602      May Use                    Email from Russ Andreacchio re CSU's Catchment Area for Hinds County
                                                            Email from Wendy Bailey attaching LBO Summary and DMH FY16 Consolidated
     827        MS-00064520      May Use                    Budget

Page 21 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 22 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                  United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                             Document Description                                  Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     828        MS-00064521      May Use                     Budget Request Summary for LBO
     829        MS-00064522      May Use                     DMH FY16 Consolidated Budget Request Summary, August 22, 2014
                                                             Email from Andrew Day re Mobile Crisis Response Team Grant Draft with CMHC
     830        MS-00065213      May Use                     comments
     831        MS-00065214      May Use                     Mobile Crisis Response Teams (M-CeRTs) Funding draft notification
     832        MS-00065866      May Use                     Email from Natasha Griffin attaching Corrective Action Plan, Feb. 2017
                                                             Email from Kelly Breland attaching Copy of 2017 grant balances - report for Mims
     833        MS-00065969      May Use                     on CMHCs
     834        MS-00065970      May Use                     Copy of 2017 grant balances - report for Mims on CMHCs
     835        MS-00067446      May Use                     Email from Veronica Vaughn re Performance Measures
     836        MS-00067447      May Use   EX0029            MS Department of Mental Health FY17 Performance Measures
                                                             Email from Jake Hutchins attaching 2018 proposed budget cuts and community
     837        MS-00072626      May Use                     services FY2018 grant fund
     838        MS-00072627      May Use                     2018 Proposed Cuts.xlsx
     839        MS-00072628      May Use                     BUREAU OF COMMUNITY SERVICES FY2018
     840        MS-00072670      May Use   EX0673            Bureau of Mental Health March 2017 planning document
     841        MS-00072931      May Use                     Email from Ledger Parker re MUTEH Grant Proposal

     842        MS-00073998      May Use                     Email from Marc Lewis re Please Review End of Year Report, attaching data reports
     843        MS-00074223      May Use                     Email from Wendy Bailey attaching FY18 projected Performance Measures
     844        MS-00074225      May Use                     CO Performance Measures FY18
     845        MS-00074649      May Use                     DMH Chart of Number of PINS and Employees, Jan 4, 2017
     846        MS-00074938      May Use                     Email from Wendy Bailey attaching White Paper CMH highlights
     847        MS-00074939      May Use                     White Paper Highlights CMH programs, September 2016
     848        MS-00074950      May Use                     Email from Wendy Bailey attaching SMSH 5 Year Strategic Plan

     849        MS-00074983      May Use                     Email from Wendy Bailey attaching SMSH Performance Indicators 2016-2018
     850        MS-00075149      May Use                     Email from Donna Simmons attaching FY 2013 Economic Impact
     851        MS-00075150      May Use                     SMSH FY 2013 Economic Impact
     852        MS-00075169      May Use                     DMH FY 2013-2017 Strategic Plan draft final
                                                             Email from Wendy Bailey attaching Accomplishments - Community Expansion
     853        MS-00075198      May Use                     Funds presentation
     854        MS-00075199      May Use                     Accomplishments Community Expansion Funds for Lt. Governor
     855        MS-00075353      May Use                     Email from Annette Giessner re Coaltion meeting notes
     856        MS-00075356      May Use                     Sita Diehl-Managed care information
     857        MS-00075450      May Use   EX0429            Attachment: DOJ Proposal for Board - Glynn Kegley numbers added

     858        MS-00075502      May Use   EX0424            Email from Wendy Bailey attaching Talking Points for 2014 Legislation Session
     859        MS-00076514      May Use                     Email from James Chastain re Please Review End of Year Report
     860        MS-00078455      May Use                     Email from Wendy Bailey re FW: FY17-18 Strategic Plan Owen's Response

     861        MS-00079699      May Use   EX0443 / EX0846 SPBP Committee Report to Legislature, June 30, 2013
     862        MS-00080594      May Use   EX0874          Attachment: Breakdown of Service Budget Request
                                                           Email from Curtis Collins re FW: FY17 Narratives and Strategic Plan, attaching
     863        MS-00081974      May Use                   documents
     864        MS-00083008      May Use                   Email from Kimberly S-Holloway attaching TAC spreadsheets
     865        MS-00083014      May Use   EX0838          MS Analysis for TAC, FY14 -Encounter
     866        MS-00083015      May Use   EX0839          MS Analysis for TAC, SFY14, FFS
     867        MS-00083341      May Use   EX0131          Attachment: QLT Presentation 2015
     868        MS-00083966      May Use                   Email from Bonlitha Windham re FW: Response to CMHCs
     869        MS-00083967      May Use                   CMHC Billing Guideline.xls
     870        MS-00083968      May Use                   DOM Response To All CMHC Questions-Concerns (5 2 2012)

Page 22 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 23 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                 United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                   Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     871        MS-00084300      May Use                    FW: [secure] RE: CMHC Meeting and CMHC complaints
     872        MS-00084303      May Use                    HEDIS MS Training 2016
     873        MS-00084307      May Use                    Psychosocial Rehabilitation Services (PSR)TIPS
     874        MS-00084744      May Use                    FW: DMH PACT Standards
     875        MS-00084745      May Use                    DMH Ch. 36 - PACT Standards 2012
     876        MS-00085113      May Use                    FW: CSU meeting- Action items
     877        MS-00086094      May Use                    CMH and Private Services Staff Interview
     878        MS-00086095      May Use                    CMH and Private Services Record Review
     879        MS-00086097      May Use                    CMH and Private Services Indiv.-Family Interview
     880        MS-00099171      May Use   EX0089           EMSH Social Service meeting minutes, Aug 6, 2014                                    PHI CONFIDENTIAL
     881        MS-00104863      May Use                    SMSH FY17-FY21 strategic plan
                                                            Email from Beverly Magee re Fw: Intensive Community Support Services Data
     882        MS-00105500      May Use                    Markers
     883        MS-00105909      May Use                    Email from Sherry Holloway re SOAR Information
     884        MS-00111698      May Use                    Supported Housing Work Plan Jan 2015 - June 2016
     885        MS-00113831      May Use   EX0872           Personal Outcome Measures Meeting Agenda, June 26, 2017
     886        MS-00114775      May Use                    Email from Steven Allen re CMHC Language
     887        MS-00114794      May Use                    CMCH Comparison FY 2017 (Adult Psychiatric Admissions) Draft
                                                            Email from Marc Lewis re FW: Adult Psychiatric Commitments/Crisis Stabilization
     888        MS-00114915      May Use   EX1133           Units                                                                               PHI CONFIDENTIAL
     889        MS-00114934      May Use                    Email from Kathy Crockett re Follow up from Last Week's Meeting - CSU
     890        MS-00115099      May Use                    DOM Issues
     891        MS-00115100      May Use                    DMH/DOM Issues
     892        MS-00115127      May Use                    Email from Steven Allen re Additional Information Requested
     893        MS-00115128      May Use                    Region IV PACT Proposal 2017.docx
     894        MS-00115192      May Use   EX0876           ADULT CHILDREN NEEDS.docx
     895        MS-00115325      May Use                    Email from Myra Robinson re ARC of MS -Budget
     896        MS-00115326      May Use                    ARC Continued Treatment budget

     897        MS-00115330      May Use                    Email from Steven Allen regarding grant money for Crisis Intervention Teams
     898        MS-00115338      May Use   EX0873           FY18-19 State Plan Draft
     899        MS-00115528      May Use                    Email from Wendy Bailey re Fwd: community services

     900        MS-00116161      May Use                    Email from Marc Lewis re Adult Psychiatric Commitments/Crisis Stabilization Units
     901        MS-00116332      May Use                    Crisis Meeting 11-21-17

     902        MS-00117753      May Use                    Continued Treatment Services Reduction Plan Draft (Region 3 and 7 Proposal)
     903        MS-00117812      May Use                    Email from Kathy Crockett re CSU proposal
     904        MS-00117813      May Use                    Hinds Behavioral Health CSU Grant
     905        MS-00118577      May Use                    Email from Wendy Bailey re additional info - Budget
     906        MS-00118827      May Use                    Email from Wendy Bailey re RE: Some thoughts - acute psychiatric care
                                                            Email from Lynn Garrett re FW: Adult Psychiatric Commitments/Crisis Stabilization
     907        MS-00120156      May Use                    Units-December 1 implementation deadline approaching
     908        MS-00120157      May Use                    CSU fax log
     909        MS-00120336      May Use                    Email from Yolanda McDade re Consolidated Budget Request Measures
     910        MS-00120337      May Use                    EMSH Performance Measures FY19-FY23
     911        MS-00125599      May Use                    Email from Julie Johnson re Clarification                                           PHI CONFIDENTIAL
     912        MS-00125602      May Use                    Email from Chasity Torrence re Fwd: clarification -Patient transfers                PHI CONFIDENTIAL
     913        MS-00126813      May Use                    Fwd: Re: ARC project names                                                          PHI CONFIDENTIAL
     914        MS-00127097      May Use                    Email from Julie Johnson re ARC interviews on B45                                   PHI CONFIDENTIAL
                                                            Email from Julie Johnson re Charts reviewed for potential candidates for group
     915        MS-00134115      May Use   EX0883           home                                                                                PHI CONFIDENTIAL

Page 23 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 24 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                  United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                 Confidentiality   Dispute Confidentiality   Objections
  Number                                   Exhibit Number
     916        MS-00134116      May Use                    B45 Potential Candidate for Group Home                                            PHI CONFIDENTIAL
     917        MS-00144772      May Use   EX0859           DMH FY19 Budget Request Amounts, revised                                          PHI CONFIDENTIAL
     918        MS-00144789      May Use                    DMH FY19 Funding Expenditures                                                     PHI CONFIDENTIAL
     919        MS-00144799      May Use                    Comparisonn CMHCs FY2017                                                          PHI CONFIDENTIAL

                                           EX0895 / EX0962
     920        MS-00144801      May Use   / EX0968        CMHC Executive Directors' meeting minutes, Sept 6, 2017                            PHI CONFIDENTIAL
     921        MS-00144803      May Use                   Email from Region One re Response to legislature appropriation                     PHI CONFIDENTIAL
     922        MS-00144804      May Use                   Correspondence from Region 10 to DMH re funding services 2017                      PHI CONFIDENTIAL
     923        MS-00144805      May Use                   Correspondence from Region 11 re additional funding to CSUs                        PHI CONFIDENTIAL
     924        MS-00144806      May Use   EX0893          Email from Region 12 re Grant funds budget revised                                 PHI CONFIDENTIAL
     925        MS-00144822      May Use                   DMH Advocacy Presentation Strategic Plan                                           PHI CONFIDENTIAL
     926        MS-00145108      May Use                   Email from Steven Allen re funding proposals
     927        MS-00145436      May Use   EX1117          DMH Org Charts FY2019
                                                           Email from Angela Pounds re FW: Follow-up from our Weekly Census Conference
     928        MS-00145550      May Use                   Call
     929        MS-00145564      May Use   EX0981          Mobile Crisis Database 01172017.accdb
     930        MS-00145565      May Use                   PACT Admission Totals - FY18 4232018.xlsx
                                                                                                                                                Confidential -
                                                                                                                                               Defendants;PHI
     931        MS-00145582      May Use                    Magnolia Response - Interrogatory 8 - Line 51 - 2018.xlsx                          CONFIDENTIAL
     932        MS-00145606      May Use                    Medicaid letter re UHC Mental Health Parity, Oct 23, 2017
     933        MS-00145608      May Use                    UHC Parity Corrective Action Plan (CAP) DOM Comments
     934        MS-00145609      May Use                    Parity Analysis Response to DOM

     935        MS-00145610      May Use                    Email from DOM re UHC and MHP MHPAEA Compliance Memo Correspondence               CCO CONFIDENTIAL

     936        MS-00145611      May Use                    Non-Quantitative Treatment Limits RFI - Clinical Requirements Group - Magnolia    CCO CONFIDENTIAL    Dispute Confidential
                                                                                                                                                Confidential -
                                                                                                                                               Defendants;PHI
     937        MS-00145617      May Use                    MS Response to Interrogatory 8 Line 51(2017)                                        CONFIDENTIAL
     938        MS-00145824      May Use   EX0957           DMH ID/DD Waiver Rate Models, revised Oct 12, 2015
     939        MS-00145894      May Use                    2018 grant balances
     940        MS-00145939      May Use                    Institutional vs Community FY16 Expenditures & Budget
     941        MS-00145948c     May Use   EX1111           DMH FY18 Annual Report final
                                                            Email from Wendy Bailey attaching FY 19 First Quarter Strategic Plan Highlights
     942        MS-00146057      May Use                    Flyer and draft NRI Report for Mississippi
     943        MS-00146058      May Use                    DMH Strategic Plan Highlights, FY 19 First Quarter

     944        MS-00146063      May Use                    Email from Wendy Bailey forwarding email from NRI requesting data information
     945        MS-00146071      May Use                    Description of Mississippi's new data collection system
     946        MS-00146072      May Use                    FW: Follow-up questions
     947        MS-00146073      May Use                    Email from Wendy Bailey regarding NRI Data Request
     948        MS-00146074      May Use                    NRI Data Request - DMH FY13-FY18, Oct. 3, 2018
                                                                                                                                                Confidential -
                                                                                                                                               Defendants;PHI
     949        MS-00146080      May Use                    Geller's handwritten notes and other materials                                     CONFIDENTIAL
     950        MS-00146199      May Use                    Region 8 FY19 Community Integration Grant
     951        MS-00146228      May Use                    NMSH Recovery Peer Bridger Pilot Project Budget Narrative
     952        MS-00146470      May Use                    Community Enhancement Funding update - Funds Diverted to Community
     953        MS-00146501      May Use                    ARC Community Integration from MSH                                                PHI CONFIDENTIAL
     954        MS-00146546      May Use                    Copy of Interrogatory 5 - MSH Response.xlsx

Page 24 of 26
                                           Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 25 of 26
                                                                           v. Mississippi (3:16-cv-622)
                                                                                                  United States' Trial Exhibit List

Trial Exhibit                                Deposition
                  Bates Number                                                            Document Description                                      Confidentiality        Dispute Confidentiality   Objections
  Number                                   Exhibit Number


     955        MS-00146550      May Use                    MSH Response to Request for Documents                                              Confidential - Defendants    Dispute Confidential
     956        MS-00146847      May Use                    Interrogatory 5 - October 23, 2017.xlsx
     957        MS-00146859      May Use                    SMSH - Interrogatory 5.xlsx

     958        MS-00146929      May Use                    Email from Steven Allen re CSU update                                              Confidential - Defendants    Dispute Confidential

     959        MS-00147301      May Use   EX1127           CMHC Funding Requests end of FY18                                                  Confidential - Defendants    Dispute Confidential
                                                            DMH Technology Services Proposal for Mississippi Crisis/Acute Psychiatric Portal
     960        MS-00147646      May Use   EX1122           (MS CAPP)                                                                          Confidential - Defendants    Dispute Confidential

     961        MS-00147687      May Use                    Email from DMH attaching Letter to SAMHSA dated July 24, 2018                      Confidential - Defendants    Dispute Confidential

     962        MS-00147688      May Use                    DMH letter to SAMHSA re Block grant monitoring report, July 24, 2018               Confidential - Defendants    Dispute Confidential

     963        MS-00147736      May Use                    MSH EMSH Social Services Presentation                                              Confidential - Defendants    Dispute Confidential

     964        MS-00147742      May Use   EX1121           Email from Wendy Bailey re SP (Strategic Plan) Measures Discussed Last Week        Confidential - Defendants    Dispute Confidential

     965        MS-00147746      May Use                    DMH Talking Points, Oct. 15, 2018                                                  Confidential - Defendants

     966        MS-00147750      May Use                    Executive Directors Report for DMH Board Meeting, Dec 20, 2018                     Confidential - Defendants    Dispute Confidential

     967        MS-00147763      May Use                    Executive Directors Report for DMH Board Meeting, Sept 19, 2018                    Confidential - Defendants    Dispute Confidential

     968        MS-00147774      May Use                    Block Grant Increase                                                               Confidential - Defendants    Dispute Confidential

     969        MS-00147777      May Use                    Email from Kelly Breland to Diana Mikula attaching Draft FY20 Budget for review    Confidential - Defendants    Dispute Confidential

     970        MS-00147778      May Use                    Budget Request for Fiscal Year Ending June 30, 2020 (Draft for D. Mikula review)   Confidential - Defendants    Dispute Confidential

     971        MS-00147789      May Use                    Email from Wendy Bailey attaching Strategic Plan for Fiscal Years 2020-2024        Confidential - Defendants    Dispute Confidential
                                                            Email from Kim Embrey to Diana Mikula attaching report re Central Mississippi
     972        MS-00147801      May Use                    Residential Center                                                                 Confidential - Defendants    Dispute Confidential

     973        MS-00148165      May Use                    Behavioral Health Program Update                                                   Confidential - Defendants    Dispute Confidential

     974        MS-00151239      May Use                    EMSH Interrogatory 5.xlsx                                                          Confidential - Defendants    Dispute Confidential
     975        USDOJ-0000244    May Use                    DMH Budget Summary presentation, Sept 17, 2013
                                                            DOM memo attaching Milliman Economic Impact Statement for New CMHC
     976        USDOJ-0000350    May Use                    Services and Service Limits, Nov. 1, 2011
     977        USDOJ-0000878    May Use                    SMSH FY2017 Budget Request
     978        USDOJ-0000882    May Use   EX0358           SMSH Budget Request for Fiscal Year Ending June 30, 2018
     979        USDOJ-0001328    May Use                    DMH FY17 Annual-Report
     980        USDOJ-0001459    May Use   EX1120           DMH FY 2012-2016 Strategic Plan
     981        USDOJ-0001480    May Use   EX0048           DMH FY18 - FY20 Strategic Plan
     982        USDOJ-0007844    May Use   EX0107           MS Budget Process Annual Cycle Report
                                                            Interventions to Reduce Hospitalization among People with Serious Mental
     983        USDOJ-0011769    May Use                    Disorders, May 21, 2018
     984        USDOJ-0012449    May Use                    MS 2014 NOMS-Uniform Reporting Mental Health Data Results
     985        USDOJ-0012450    May Use                    MS 2016 NOMS - Uniform Reporting Mental Health Data Results
     986                         May Use   EX0164           2018 CHOICE statistics

Page 25 of 26
                                         Case 3:16-cv-00622-CWR-FKB U.S.Document           198-1 Filed 05/03/19 Page 26 of 26
                                                                         v. Mississippi (3:16-cv-622)
                                                                                               United States' Trial Exhibit List

Trial Exhibit                              Deposition
                Bates Number                                                            Document Description                             Confidentiality   Dispute Confidentiality   Objections
  Number                                 Exhibit Number
     987                       May Use   EX1025           2017 Mental Health NOMS -URS
     988                       May Use   EX1026           2014 Mental Health NOMS - URS
     989                       May Use   EX1027           2015 Mental Health NOMS - URS
     990                       May Use   EX1028           2016 Mental Health NOMS - URS
     991                       May Use   EX1044           State's Designation of Non-Retained Expert Witnesses

    992                        May Use                    2018.06.18 Letter from J. Shelson re Deposition Exhibit 668, with attachment
    993                        May Use                    Expert Report of Ted Lutterman
    994                        May Use                    http://www.dmh.ms.gov/service-options/community-mh-centers/
    995                        May Use                    http://www.dmh.ms.gov/who-we-are/psychiatric-hospitals/
    996                        May Use                    http://www.emsh.ms.gov/index_files/constructionv3.html
    997                        May Use                    http://www.emsh.state.ms.us/index_files/historyv3.html
    998                        May Use                    http://www.nmsh.state.ms.us/about.html
    999                        May Use                    https://medicaid.ms.gov/about/
    1000                       May Use                    https://medicaid.ms.gov/who-qualifies-for-mississippican/

    1001                       May Use                    https://medicaid.ms.gov/wp-content/uploads/2014/03/ABD-Receive-SSI.pdf
                                                          https://medicaid.ms.gov/wp-
    1002                       May Use                    content/uploads/2014/03/CommunityMentalHealthCenter.pdf
                                                          https://www.kff.org/medicaid/state-indicator/federal-matching-rate-and-
                                                          multiplier/?currentTimeframe=3&sortModel=%7B%22colId%22:%22Location%22,%
    1003                       May Use                    22sort%22:%22asc%22%7D




Page 26 of 26
